Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal ended December 31, 2015. OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-35034 WOLVERINE BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 27-3939016 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5710 Eastman Avenue, Midland, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (989) 631-4280 Securities registered pursuant to Section 12(b) of the Act: Common Stock, par value $0.01 per share The NASDAQ Stock Market LLC (Title of each class to be registered) (Name of each exchange on which each class is to be registered) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ☐NO ☒ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES ☐NO ☒ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ☒NO ☐ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YES ☒NO ☐ Table Of Contents Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☒ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). YES ☐NO ☒ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last sale price on June 30, 2015, as reported by the Nasdaq Stock Market, was approximately $45.4 million. As of March 18, 2016, there were 2,152,334 issued and outstanding shares of the Registrant’s Common Stock. DOCUMENTS INCORPORATED BY REFERENCE: Proxy Statement for the 2016 Annual Meeting of Stockholders of the Registrant (Part III). Table Of Contents TABLE OF CONTENTS ITEM 1. BUSINESS 4 ITEM 1A. RISK FACTORS 41 ITEM 1B. UNRESOLVED STAFF COMMENTS 41 ITEM 2. PROPERTIES 41 ITEM 3. LEGAL PROCEEDINGS 42 ITEM 4. MINE SAFETY DISCLOSURES 42 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 42 ITEM 6. SELECTED FINANCIAL DATA 45 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 45 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 57 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 57 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 57 ITEM 9A. CONTROLS AND PROCEDURES 58 ITEM 9B. OTHER INFORMATION 58 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 59 ITEM 11. EXECUTIVE COMPENSATION 59 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 59 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 59 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 59 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 60 CONSOLIDATED FINANCIAL STATEMENTS F-1 Table Of Contents PART I ITEM 1.Business This Annual Report contains forward-looking statements, which can be identified by the use of words such as “estimate,” “project,” “believe,” “intend,” “anticipate,” “plan,” “seek,” “expect,” “will,” “may” and words of similar meaning. These forward-looking statements include, but are not limited to: ● statements of our goals, intentions and expectations; ● statements regarding our business plans, prospects, growth and operating strategies; ● statements regarding the asset quality of our loan and investment portfolios; and ● estimates of our risks and future costs and benefits. These forward-looking statements are based on our current beliefs and expectations and are inherently subject to significant business, economic, legal, governmental, technological and competitive uncertainties and contingencies, many of which are beyond our control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. We are under no duty to and do not take any obligation to update any forward-looking statements after the date of this prospectus, except as otherwise required by securities and other applicable laws. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: ● general economic conditions, either nationally or in our market areas, that are worse than expected; ● competition among depository and other financial institutions; ● changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; ● adverse changes in the securities markets; ● changes in laws or government regulations or policies affecting financial institutions, including changes in regulatory fees and capital requirements; ● our ability to enter new markets successfully and capitalize on growth opportunities; ● our ability to successfully integrate acquired entities, if any; ● changes in consumer spending, borrowing and savings habits; ● changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Financial Accounting Standards Board, the Securities and Exchange Commission and the Public Company Accounting Oversight Board; ● changes in our organization, compensation and benefit plans; 4 Table Of Contents ● changes in our financial condition or results of operations that reduce capital; and ● changes in the financial condition or future prospects of issuers of securities that we own. Because of these and a wide variety of other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements. In this Annual Report, the terms “we,” “our,” and “us” refer to Wolverine Bancorp, Inc. and Wolverine Bank, unless the context indicates another meaning. BUSINESS OF WOLVERINE BANCORP, INC. Wolverine Bancorp, Inc. (the “Company”) was incorporated in Maryland in 2010 as part of the mutual-to-stock conversion of Wolverine Bank, for the purpose of becoming the savings and loan holding company of Wolverine Bank. Since being incorporated, other than holding the common stock of Wolverine Bank, retaining approximately 50% of the net cash proceeds of the stock conversion offering and making a loan to the employee stock ownership plan of Wolverine Bank, we have not engaged in any business activities to date, except the repurchase of shares of our outstanding common stock as previously publicly disclosed. Through December 31, 2015, we have purchased 426,912 shares of our common stock. The Company is authorized to pursue business activities permitted by applicable laws and regulations, which may include the acquisition of banking and financial services companies. See “Supervision and Regulation – Holding Company Regulation” for a discussion of the activities that are permitted for savings and loan holding companies. We currently have no understandings or agreements to acquire other financial institutions, although we may determine to do so in the future. We may also borrow funds for reinvestment in Wolverine Bank. Our cash flow depends on earnings from the investment of the net proceeds we retained from our initial public stock offering that was consummated in January 2011, and any dividends we receive from Wolverine Bank. We neither own nor lease any property, but pay a fee to Wolverine Bank for the use of its premises, equipment and furniture. At the present time, we employ only persons who are officers of Wolverine Bank who also serve as officers of Wolverine Bancorp, Inc. We use the support staff of Wolverine Bank from time to time and pay a fee to Wolverine Bank for the time devoted to Wolverine Bancorp, Inc. by employees of Wolverine Bank. However, these persons are not separately compensated by Wolverine Bancorp, Inc. Wolverine Bancorp, Inc. may hire additional employees, as appropriate, to the extent it expands its business in the future. BUSINESS OF WOLVERINE BANK General Wolverine Bank (Bank), a wholly owned subsidiary of Wolverine Bancorp, Inc. (Company), is a federally chartered savings bank headquartered in Midland, Michigan. Wolverine Bank was originally chartered in 1933. At December 31, 2015, we had $417.8 million of total assets, $281.7 million of deposits and $60.5 million of total stockholder’s equity. We provide financial services primarily to individuals, families and businesses in the Great Lakes Bay Region of Michigan and to a lesser extent throughout all of Michigan through our two banking offices located in Midland, Michigan, which is the County Seat of Midland County, and our banking office in Frankenmuth, which is located in neighboring Saginaw County. Midland, Michigan is located approximately 120 miles northwest of Detroit and approximately 90 miles north of Lansing, Michigan, in the eastern portion of Michigan’s lower peninsula. 5 Table Of Contents Our business consists primarily of taking deposits from the general public and investing those deposits, together with funds generated from operations and borrowings, in commercial real estate loans including multi-family loans and land loans, one-to-four family residential mortgage loans, construction loans, and home equity loans and lines of credit and to a lesser extent, commercial non-mortgage loans and consumer loans (consisting primarily of mobile home loans, automobile loans, loans secured by savings deposits and other consumer loans). At December 31, 2015, $255.3 million, or 77.1%, of our total loan portfolio was comprised of commercial mortgage loans including multi-family mortgage loans and land loans, and $39.7 million, or 12.0%, of our total loan portfolio was comprised of one-to-four family residential mortgage loans. We also may invest in securities, including U.S. government and agency debt securities, and to a lesser extent, municipal obligations. We offer a variety of deposit accounts, including statement savings accounts, certificates of deposit, money market accounts, commercial and consumer checking accounts and retirement accounts, including health savings accounts. We offer extended hours at our branch offices, and we are dedicated to offering alternative banking delivery systems utilizing state-of-the-art technology, including ATMs, online banking, remote deposit capture, telephone banking, and mobile banking delivery systems. Generally, we retain in our portfolio all adjustable-rate loans that we originate, as well as fixed-rate one-to-four family residential mortgage loans with terms of less than 15 years. Consistent with our interest rate risk strategy and based upon the market and rate environment, we will consider holding in our portfolio longer term fixed-rate one-to-four family residential mortgage loans. Historically, as part of our interest rate risk strategy, we have sold substantially all of our fixed-rate one-to-four family residential mortgage loans with terms of 15 years or greater on a servicing-released basis. In 2015 we originated $20.1 million of loans for sale and sold $20.7 million of fixed-rate one-to-four family residential mortgage loans, including refinances, in order to generate fee income and consistent with our interest rate risk strategy. Wolverine Bank’s executive offices are located at 5710 Eastman Avenue, Midland, Michigan 48640. Our telephone number at this address is (989) 631-4280. Our website address is www.wolverinebank.com. Information on our website is not incorporated into this Annual Report on Form 10-K and should not be considered part of this Annual Report. Market Area Wolverine Bank operates from two banking offices located in Midland, Michigan, and a banking office in Frankenmuth, which is located in neighboring Saginaw County. The Great Lakes Bay Region of Michigan which is located in the eastern portion of Michigan’s lower peninsula, approximately 120 miles north of Detroit, is our primary market area for both lending and deposits. Our operations tend to be influenced by the economic trends experienced throughout Michigan. Wolverine Bank competes for deposits with community banking institutions, credit unions and regional and superregional financial institutions with greater financial and other resources than we have. In recent years, both our primary market area as well as Michigan as a whole has experienced limited to negative growth, reflecting in part, the economic downturn. Future business and growth opportunities will be influenced by economic and demographic characteristics of our primary market area and of Michigan. 6 Table Of Contents According to the United States Census Bureau, as of July 2015, the latest date for which the data is available, Midland County has a population of approximately 84,000 and Saginaw County has a population of approximately 200,000. Our primary market area has experienced limited or negative population growth from 2001 to 2015. Specifically, Midland County’s population remained nearly unchanged over the 2001 to 2015 period, while Saginaw County’s population shrank at a 1.8% compounded annual rate over the period. The foregoing demographic trends are projected to continue for both Saginaw and Midland Counties where modest population shrinkage is projected through 2016. Household growth trends coincide with the population growth trends as growth also has been modest over the 2001 to 2015 period. Households within Midland and Saginaw Counties, Michigan are expected to remain flat or shrink modestly over the next four year period. Midland County’s per capita and median household income levels approximate Michigan and national averages. Conversely, per capita and household income levels were below these averages for Saginaw County in 2015. Historically, our primary market area, and specifically the City and County of Midland, has been heavily dependent upon the three largest employers: The Dow Chemical Company, MidMichigan Medical Center and Dow Corning Corporation. These three entities employ approximately 8,649 persons in Midland County. The Dow Chemical Company is a major multinational producer of specialty chemicals, advanced materials, agro sciences technology-based products and solutions, and Dow Corning is a producer of silicone, specialty chemicals, lubricants and healthcare products. In addition, these companies have been in the forefront of the development and commercialization of solar energy products and technologies. Historically, these companies have been very important to the local economy because of the employment opportunities and their philanthropic and outgrowth activities. According to the Michigan Bureau of Labor Market Information and Strategic Initiatives, as of December 2015, unemployment rates in Midland County, the Bay City Metropolitan Statistical Area (“MSA”) and the Saginaw MSA were 3.8%, 4.3% and 4.2%, respectively. The unemployment rate at December 31, 2015 for the State of Michigan was 4.5% and the national average was 4.8%. While there has been some improvement in the unemployment rate over the last twelve months, Wolverine Bank’s primary market area continues to be significantly affected by the weaknesses in the national and Michigan economies, and any recovery is expected to be slow and prolonged. Competition We face intense competition in our market area both in making loans and attracting deposits. We compete with credit unions which historically have had a very strong presence in Michigan. We also compete with commercial banks, savings institutions, mortgage brokerage firms, finance companies, mutual funds, insurance companies and investment banking firms. Some of our competitors have greater name recognition and market presence that benefit them in attracting customers, and offer certain services that we do not or cannot provide. Specifically, we are subject to a high level of competition from two sources. Chemical Bank holds an approximate 62% share of commercial bank and thrift deposits in our market in Midland County as well as a significant market share in other contiguous markets. Additionally, the Dow Chemical Employees Credit Union operates through a single office in Midland and holds in excess of $1.3 billion of deposits. Thus, while the presence of Dow Chemical and Dow Corning corporate headquarters in Midland provides high earnings and has limited the economic deterioration experienced in many similar Michigan jurisdictions, our ability to capture banking relationships from Dow employees is difficult due to the significant presence of these institutions. 7 Table Of Contents Our deposit sources are primarily concentrated in the communities surrounding our banking offices located in the Great Lakes Bay Region of Michigan, and specifically the Michigan counties of Midland and Saginaw. As of June 30, 2015, the latest date for which FDIC data are available, we ranked second of nine bank and thrift institutions with offices in Midland County with a 17.3% deposit market share. When including credit unions, which have a substantial deposit market share in our primary market area, we held approximately 7.7% of the total federally insured deposits in Midland County. We are headquartered in Midland County. We ranked 15 of 16 bank and thrift institutions with offices in Saginaw County with a 0.9% deposit market share. When including credit unions, our market share dropped to 0.4% of the federally insured deposits within Saginaw County. Lending Activities Our principal lending activity is the origination of commercial mortgage loans including multi-family and land loans, residential mortgage loans and home equity loans, construction loans, and to a lesser extent, commercial non-mortgage loans and other consumer loans. The following table provides a historical breakdown of our loan portfolio at the end of each of our last five years. 8 Table Of Contents Loan Portfolio Composition. The following table sets forth the composition of our loan portfolio by type of loan at the dates indicated. At December 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Residential mortgage loans: One-to four-family $ 39,719 % $ 44,316 % $ 49,726 % $ 58,158 % $ 68,287 % Home equity 5,459 % 6,645 % 7,912 % 10,790 % 13,572 Commercial mortgage loans: Commercial real estate 183,934 % 153,705 % 126,154 % 108,087 % 89,463 Multifamily 58,804 % 61,204 % 62,790 % 60,755 % 51,411 Land 12,543 % 10,060 % 9,734 % 12,668 % 13,445 Construction: Residential 3,591 % 4,452 % 5,355 % 3,637 % 4,897 Residential non-owner occupied 8,168 % 7,567 % 3,314 % 456 % 5,218 2 Non-residential 3,026 % 9,654 % - % 8,169 % 9,589 Total mortgage loans 315,244 % 297,603 % 264,985 % 262,720 % 255,882 Commercial non-mortgage 14,826 % 14,717 % 7,226 % 6,739 % 7,675 Other consumer 1,221 % 1,142 % 1,167 % 1,297 % 1,247 Total loans 331,291 % 313,462 % 273,378 % 270,756 % 264,804 % Other items: Unearned fees and discounts, net 567 555 467 585 440 Undisbursed loan funds 6,050 8,454 5,933 9,662 11,198 Allowance for loan losses 10,061 7,976 7,597 6,671 9,503 Total loans, net $ 314,613 $ 296,477 $ 259,381 $ 253,838 $ 243,663 9 Table Of Contents Loan Portfolio Maturities and Yields. The following table summarizes the scheduled repayments of our loan portfolio at December 31, 2015. We have no demand loans, loans having no stated repayment schedule or maturity, or overdraft loans . One-to four- family Mortgage Home Equity Multifamily Land Commercial Real Estate Amount Yield Amount Yield Amount Yield Amount Yield Amount Yield (Dollars in thousands) Due During the Years Ending December 31, $ 3,242 % $ 1,184 % $ 10,737 % $ 6,350 % $ 33,110 % 1,784 929 8,851 3,768 17,198 1,688 1,478 19,687 339 23,405 2019 to 2020 4,716 1,062 19,529 2,086 87,585 2021 to 2025 1,120 806 - - 22,513 2026 to 2030 3,210 - - - 123 2031 and beyond 23,959 - Total $ 39,719 % $ 5,459 % $ 58,804 % $ 12,543 % $ 183,934 % Construction Residential Construction Residential Non-Owner Occupied Construction- Non Residential Commercial Non-Mortgage Other Consumer Total Amount Yield Amount Yield Amount Yield Amount Yield Amount Yield Amount Yield (Dollars in thousands) Due During the Years Ending December 31, $ - % $ 1,121 % $ 1,526 % $ 8,691 % $ 377 % $ 66,338 % - 384 - 869 84 33,867 - - - 142 - 46,739 2019 to 2020 - 2,183 1,500 5,124 660 124,445 2021 to 2025 - 4,480 - - 100 29,019 2026 to 2030 320 - 3,653 2031 and beyond 3,271 - 27,230 Total $ 3,591 % $ 8,168 % $ 3,026 % $ 14,826 % $ 1,221 % $ 331,291 % 10 Table Of Contents The following table sets forth the scheduled repayments of fixed- and adjustable-rate loans at December 31, 2015 that are contractually due after December 31, 2016. Due after December 31, 2016 Fixed Adjustable Total (Dollars in Thousands) Residential mortgage loans: One-to four-family $ 28,931 $ 10,788 $ 39,719 Home equity 2,914 2,545 5,459 Commercial mortgage loans Commercial real estate 143,816 40,118 183,934 Multifamily 57,124 1,680 58,804 Land 4,798 7,745 12,543 Construction 10,600 4,185 14,785 Total Mortgage loans 248,183 67,061 315,244 Commercial non-mortgage 2,004 12,822 14,826 Other consumer 1,221 - 1,221 Total loans $ 251,408 $ 79,883 $ 331,291 Commercial Real Estate, Multifamily and Land Loans. We originate commercial real estate mortgage loans, loans on multifamily dwellings and loans on undeveloped land. At December 31, 2015, $183.9 million, or 55.5% of our loan portfolio, consisted of commercial real estate loans, $58.8 million, or 17.7% of our loan portfolio, consisted of multifamily loans, and $12.5 million, or 3.8% of our total loan portfolio, consisted of land loans. Of the $183.9 million of commercial real estate loans, $25.5 million were secured by non-owner occupied one-to-four family rental properties. We originate commercial real estate and multifamily loans secured primarily by office buildings, strip mall centers, owner-occupied offices, hotels, condominiums, apartment buildings and developed lots. At December 31, 2015, our commercial real estate, multifamily and land loans had an average loan balance of approximately $480,000. At December 31, 2015, substantially all of our commercial real estate, multifamily and land loans were secured by properties located in Michigan. On a limited basis to existing local customers of Wolverine Bank, we have made commercial real estate loans outside of Michigan, and at December 31, 2015 we had five commercial real estate loans outside of Michigan, of which one was collateralized by land in Ohio with a loan balance of $240,000, one was collateralized by land in Montana with a loan balance of $72,000, one was collateralized by commercial property in Florida with a loan balance of $2.0 million, and two were collateralized by commercial property in Indiana with each with loan balances of $2.5 million. All commercial real estate loans outside of Michigan were performing in accordance with their repayment terms at December 31, 2015. Our commercial real estate, multifamily and land loans are generally written for terms of up to five years with a balloon payment at the end of the fifth year, with a 15 year amortization schedule.Our Small Business Administration (SBA) loans, and on a limited basis other commercial real estate loans, are originated with terms of up to 10 years. On occasion, we may make these types of loans with amortization terms of up to 25 years. The majority of our commercial real estate, multifamily and land loans have fixed interest rates. The rates on our adjustable-rate commercial real estate and multifamily loans are generally tied to the prime interest rate as reported in The Wall Street Journal . Many of our adjustable-rate commercial real estate loans are not fully amortizing and, therefore, require a “balloon” payment at maturity. Our commercial real estate, multifamily and land loans are generally subject to prepayment penalties. A portion of our commercial real estate and multifamily loans represent permanent financing for borrowers who have completed real estate construction for which we previously provided construction financing. 11 Table Of Contents In underwriting commercial real estate and multifamily loans, we generally lend up to 70% of the property’s appraised value and up to 65% of the property’s appraised value if the property is unimproved land. On occasion, we may lend up to 80% of the appraised value on these types of loans. We base our decisions to lend on the economic viability of the property and the creditworthiness of the borrower. In evaluating a proposed commercial real estate loan, we emphasize the ratio of the property’s projected net cash flow to the loan’s debt service requirement (generally requiring a minimum ratio of 120%), computed after deduction for a vacancy factor and property expenses we deem appropriate. Personal guarantees are typically obtained from commercial borrowers. We generally require title insurance insuring the priority of our lien, fire and extended coverage casualty insurance, and, if appropriate, flood insurance, in order to protect our security interest in the underlying property. Commercial real estate loans generally carry higher interest rates and have shorter terms than one-to-four family residential mortgage loans. Commercial real estate loans, however, entail significant additional credit risks compared to one-to-four family residential mortgage loans, as they typically involve larger loan balances concentrated with single borrowers or groups of related borrowers. In addition, the payment of loans secured by income-producing properties typically depends on the successful operation of the related real estate project, and thus may be subject to a greater extent to adverse conditions in the real estate market and in the general economy. Also, if we make a land acquisition loan on property that is not yet approved for the planned development, there is the risk that approvals will not be granted or will be delayed. At December 31, 2015, our largest commercial real estate loan had an outstanding balance of $6.8 million, was secured by various properties and was performing in accordance with its repayment terms. One-to - Four Family Residential Mortgage Loans. At December 31, 2015, $39.7 million, or 12.0% of our total loan portfolio, consisted of one-to-four family residential mortgage loans. We offer residential mortgage loans that conform to Fannie Mae and Freddie Mac underwriting standards (conforming loans) as well as non-conforming loans. We generally underwrite our one-to-four family residential mortgage loans based on the applicant’s employment and credit history and the appraised value of the subject property. We also offer loans through various agency programs which are originated for sale. We currently offer fixed-rate conventional mortgage loans with terms of up to 30 years that are fully amortizing with monthly loan payments, and adjustable-rate mortgage loans that generally provide an initial fixed interest rate for one year with annual interest rate adjustments thereafter, that amortize over a period up to 30 years. Private mortgage insurance is generally required for all of our one-to-four family residential mortgage loans that exceed an 80% loan-to-value ratio. At December 31, 2015, fixed-rate one-to-four family residential mortgage loans totaled $28.9 million, of which $7.6 million contained 5-year balloon payment terms, and adjustable-rate one-to-four family residential mortgage loans totaled $10.8 million. Our one-to-four family residential mortgage loans are generally conforming loans, underwritten according to Fannie Mae or Freddie Mac guidelines. We generally originate both fixed- and adjustable-rate mortgage loans in amounts up to the maximum conforming loan limits as established by the Federal Housing Finance Agency for Fannie Mae and Freddie Mac, which is currently $417,000 for single-family homes in our market area. At December 31, 2015, we had 3 one-to-four family residential mortgage loans that had principal balances in excess of $417,000. At that date, our average one-to-four family residential mortgage loan had a principal balance of $102,000. We also originate loans above the lending limit for conforming loans, which we refer to as “jumbo loans.” Most of our jumbo loans are originated with a five-year fixed-rate term and a balloon payment, with up to a 30 year amortization schedule. Additionally, occasionally we will originate fixed-rate jumbo loans with terms of up to 30 years. At December 31, 2015, our largest one-to-four family residential mortgage loan had an outstanding balance of $644,000 and was performing in accordance with its repayment terms. 12 Table Of Contents We actively monitor our interest rate risk position to determine the desirable level of investment in fixed-rate mortgages. In recent years there has been increased demand for long-term fixed-rate loans, as market rates have dropped and remained near historic lows. As a result, we have sold substantially all of our fixed-rate one-to-four family residential mortgage loans that do not contain balloon payment terms as these loans have all had terms of 15 years or greater. Generally, however, we retain in our portfolio fixed-rate one-to-four family residential mortgage loans with terms of less than 15 years, although this has represented a very small percentage of the fixed-rate loans that we have originated in recent years due to the favorable long-term rates for borrowers. We currently offer several types of adjustable-rate mortgage loans secured by residential properties with interest rates that are fixed for an initial period of one year. We offer adjustable-rate mortgage loans that are fully amortizing. After the initial fixed period, the interest rate on adjustable-rate mortgage loans generally resets every year based upon a contractual spread or margin above the one year Treasury Note, adjusted to a constant maturity, as published weekly by the Federal Reserve Board, subject to periodic and lifetime limitations on interest rate changes. Generally the initial change in interest rates on our adjustable-rate mortgage loans cannot exceed two percentage points, subsequent interest rate changes cannot exceed two percentage points and total interest rate changes cannot exceed six percentage points over the life of the loan. Adjustable-rate mortgage loans generally present different credit risks than fixed-rate mortgage loans, primarily because the underlying debt service payments of the borrowers increase as interest rates increase, thereby increasing the potential for default and higher rates of delinquency. At the same time, the marketability of the underlying collateral may be adversely affected by higher interest rates. Since changes in the interest rates on adjustable-rate mortgages may be limited by an initial fixed-rate period or by the contractual limits on periodic interest rate adjustments, adjustable-rate loans may not adjust as quickly to increases in interest rates as our interest-bearing liabilities. We do not offer or purchase loans that provide for negative amortization of principal, such as “Option ARM” loans, where the borrower can pay less than the interest owed on the loan, resulting in an increased principal balance during the life of the loan. We generally require title insurance on all of our one-to-four family residential mortgage loans, and we also require that borrowers maintain fire and extended coverage casualty insurance in an amount at least equal to the lesser of the loan balance or the replacement cost of the improvements. We also require flood insurance, as applicable. We do not conduct environmental testing on residential mortgage loans unless specific concerns for hazards are identified by the appraiser used in connection with the origination of the loan. Construction Loans. We also originate construction loans for one-to-four family residential properties and commercial properties, including multifamily properties. At December 31, 2015, $14.8 million, or 4.6%, of our total loan portfolio, consisted of construction loans, all of which were secured by one-to-four family residential real estate, multifamily loans, and commercial “mixed-use” buildings and homes. We make construction loans for commercial properties, including multifamily loans and commercial “mixed-use” buildings and homes built by developers on speculation. Construction loans for commercial real estate are made in accordance with a schedule reflecting the cost of construction, and are generally limited to a 70% loan-to-completed appraised value ratio. We generally require that a commitment for permanent financing be in place prior to closing the construction loan. At December 31, 2015, our largest construction loan had a principal balance of $4.5 million and was secured by multi-family real estate. This loan was performing in accordance with its repayment terms at December 31, 2015. 13 Table Of Contents Construction loans for one-to-four family residential properties are originated with a maximum loan to value ratio of 70% and are generally “interest-only” loans during the construction period which typically does not exceed nine months. After this time period, the loan converts to permanent, amortizing financing following the completion of construction. Depending on the complexity of the construction project, we may choose to extend the term of an “interest-only” construction loan made on a one-to-four family residential property. At December 31, 2015, the additional unadvanced portion of these construction loans totaled $5.5 million. Repayment of loans on income-producing property is normally expected from the property’s eventual rental income, income from the borrower’s operations, the personal resources of the guarantor, or the sale of the subject property. Repayment of construction loans is usually expected from permanent financing upon completion of construction. We typically provide the permanent mortgage financing on our construction loans on income-producing property. Generally, before making a commitment to fund a construction loan, we require an appraisal of the property by a state-certified or state-licensed appraiser. We review and inspect properties before disbursement of funds during the term of the construction loan. Construction financing generally involves greater credit risk than long-term financing on improved, owner-occupied real estate. Risk of loss on a construction loan depends largely upon the accuracy of the initial estimate of the value of the property at completion of construction compared to the estimated cost (including interest) of construction and other assumptions. If the estimate of construction cost is inaccurate, we may be required to advance additional funds beyond the amount originally committed in order to protect the value of the property. Moreover, if the estimated value of the completed project is inaccurate, the borrower may hold a property with a value that is insufficient to assure full repayment of the construction loan upon the sale of the property. Construction loans also expose us to the risk that improvements will not be completed on time in accordance with specifications and projected costs. In addition, the ultimate sale or rental of the property may not occur as anticipated. Home Equity Loans and Lines of Credit . In addition to traditional one-to-four family residential mortgage loans, we offer home equity loans and home equity lines of credit that are secured by the borrower’s primary or secondary residence. Home equity loans and lines of credit are generally underwritten using the same criteria that we use to underwrite one-to-four family residential mortgage loans. Home equity loans may be underwritten with a loan-to-value ratio of 80% when combined with the principal balance of the existing first mortgage loan. Our home equity loans are primarily originated with fixed rates of interest with terms of up to five years, a balloon payment, and a 15-year amortization schedule. Home equity lines of credit generally are originated with variable rates tied to the prime interest rate, with an established floor and monthly payments of 2.0% of the outstanding balance. At December 31, 2015 we had $5.5 million, or 1.6% of our total loan portfolio, in home equity loans and $2.5 million of home equity lines of credit. The Bank had $2.4 million of undisbursed funds related to home equity lines of credit as of year-end. Our largest home equity loan was approximately $631,000. Home equity loans secured by second mortgages have greater risk than one-to-four family residential mortgage loans secured by first mortgages. We face the risk that the collateral will be insufficient to compensate us for loan losses and costs of foreclosure. When customers default on their loans, we attempt to foreclose on the property and resell the property as soon as possible to minimize foreclosure and carrying costs. However, the value of the collateral may not be sufficient to compensate us for the amount of the unpaid loan and we may be unsuccessful in recovering the remaining balance from those customers. Particularly with respect to our home equity loans, decreases in real estate values could adversely affect the value of property used as collateral for our loans. 14 Table Of Contents Commercial Non-Mortgage Loans . We also originate commercial non-mortgage (term) loans and variable lines of credit. These loans are generally originated to small- and medium-sized companies in our primary market area . Our commercial non-mortgage loans are generally used for working capital purposes or for acquiring equipment, inventory or furniture. These loans are primarily secured by business assets other than real estate, such as business equipment and inventory, accounts receivable or stock. The commercial non-mortgage loans that we offer have fixed interest rates or variable-rate indexed to the prime rate as published in The Wall Street Journal, and with terms ranging from one to seven years. Our commercial non-mortgage loan portfolio consists primarily of secured loans. At December 31, 2015, we had $14.8 million of commercial non-mortgage loans outstanding, representing 4.5% of our total loan portfolio. When making commercial non-mortgage loans, we consider the financial statements, lending history and debt service capabilities of the borrower, the projected cash flows of the business and the value of the collateral, if any. Generally our loans are guaranteed by the principals of the borrower. Commercial non-mortgage loans generally have a greater credit risk than residential mortgage loans. Unlike residential mortgage loans, which generally are made on the basis of the borrower’s ability to make repayment from his or her employment and other income, and which are secured by real property whose value tends to be more easily ascertainable, commercial non-mortgage loans are of higher risk and typically are made on the basis of the borrower’s ability to make repayment from the cash flow of the borrower’s business. As a result, the availability of funds for the repayment of commercial non-mortgage loans may be substantially dependent on the success of the business itself. Further, the collateral securing the loans may depreciate over time, may be difficult to appraise and may fluctuate in value based on the success of the business. We seek to minimize these risks through our underwriting standards. At December 31, 2015, our largest commercial non-mortgage loan outstanding was for $2.4 million and was secured by other collateral. At December 31, 2015, this loan was performing in accordance with its repayment terms. Consumer Loans . To a lesser extent, we offer a variety of consumer loans, including new and used automobile loans, recreational vehicle loans, and loans secured by certificates of deposits and other collateral, including marketable securities. At December 31, 2015, our consumer loan portfolio totaled $1.2 million, or 0.4% of our total loan portfolio. Consumer loans generally have shorter terms to maturity, which reduces our exposure to changes in interest rates. In addition, management believes that offering consumer loan products helps to expand and create stronger ties to our existing customer base by increasing the number of customer relationships and providing cross-marketing opportunities. Consumer and other loans generally have greater risk compared to longer-term loans secured by improved, owner-occupied real estate, particularly consumer loans that are secured by rapidly depreciable assets, such as automobiles. In these cases, any repossessed collateral for a defaulted loan may not provide an adequate source of repayment of the outstanding loan balance. As a result, consumer loan collections are dependent on the borrower’s continuing financial stability and thus are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy. 15 Table Of Contents Loan Originations, Purchases, Sales, Participations and Servicing. Lending activities are conducted primarily by our loan personnel. All loans that we originate are underwritten pursuant to our standard policies and procedures. In addition, our one-to-four family residential mortgage loans generally incorporate Fannie Mae or Freddie Mac underwriting guidelines. We originate both adjustable-rate and fixed-rate loans. Our ability to originate fixed- or adjustable-rate loans is dependent upon the relative customer demand for such loans, which is affected by current market interest rates as well as anticipated future market interest rates. Our loan origination and sales activity may be adversely affected by a rising interest rate environment which typically results in decreased loan demand. Most of our commercial real estate and commercial non-mortgage loans are generated by our internal business development efforts and referrals from professional contacts. Most of our originations of one-to-four family residential mortgage loans, consumer loans and home equity loans and lines of credit are generated by existing customers, referrals from realtors, residential home builders, walk-in business and from our website. Consistent with our interest rate risk strategy, in the low interest rate environment that has existed in recent years, we have sold on a servicing-released basis substantially all of the conforming, fixed-rate one-to-four family residential mortgage loans with maturities of 15 years or greater that we have originated. From time to time, we will purchase loan participations secured by properties within and outside of our primary market area in which we are not the lead lender. Historically, the loan participations have been secured by one-to-four family residential properties, commercial properties throughout Michigan, or business assets other than real estate . In these circumstances, we follow our customary loan underwriting and approval policies. We have sufficient capital to take advantage of these opportunities to purchase loan participations, as well as strong relationships with other community banks in our primary market area and throughout Michigan that may desire to sell participations, and we intend to increase our purchases of participations in the future as a growth strategy. At December 31, 2015, our loan participations totaled $11.0 million, or 3.32% of our loan portfolio, all of which were collateralized by properties outside of our primary market area. 16 Table Of Contents The following table shows our loan origination, purchases, sale and repayment activities for the periods indicated. For the Year Ended December 31, Originations by type: Mortgage Loans: Residential $ 21,937 $ 20,414 $ 48,411 Commercial 43,529 74,779 77,683 Construction 24,219 31,491 17,208 Home equity 1,166 1,843 5,008 Commercial non-mortgage 6,302 25,141 7,718 Other Consumer 139 225 88 Total loans originated 97,292 153,893 156,116 Purchases: Total commercial non-mortgage 1,173 6,515 6,149 Sales and repayments: Mortgage Loans: Residential ) ) ) Commercial ) ) ) Construction ) ) ) Home equity ) ) ) Commercial non-mortgage ) ) ) Other Consumer ) ) ) Total sales and repayments ) ) ) Total loans sold ) ) ) Principal repayments ) ) ) Total reductions ) ) ) Increase (decrease) in other items, net 307 ) 3,073 Net increase (decrease) $ 18,136 $ 37,096 $ 5,696 Loan Approval Procedures and Authority . Our lending activities follow written, non-discriminatory underwriting standards and loan origination procedures established by our Board of Directors. The loan approval process is intended to assess the borrower’s ability to repay the loan and the value of the collateral that will secure the loan. To assess the borrower’s ability to repay, we review the borrower’s employment and credit history and information on the historical and projected income and expenses of the borrower. We will also evaluate a guarantor when a guarantee is provided as part of the loan. 17 Table Of Contents Wolverine Bank’s policies and loan approval limits are established by our Board of Directors. Our Manager of Commercial Underwriting may approve secured commercial loans up to $500,000 and unsecured loans up to $50,000. Similarly, our Manager of Consumer Underwriting has authority to approve secured consumer loans up to $350,000, saleable secured residential loans up to the secondary market limit (currently $417,000) and unsecured loans up to $50,000. The President and CEO may approve secured loans up to $1.0 million and unsecured loans up to $500,000. The President and CEO in combination with a Manager of Underwriting may approve secured loans up to $1,500,000 or unsecured loans up to $750,000, and these limits are increased to $2,000,000 (consumer or residential loans), $2,500,000 (commercial loans) and $1,000,000 (unsecured loans) with the addition of a second Manager of Underwriting. Two or more board members may approve loans up to $3,500,000. All loans in excess of $3,500,000 must be approved by the Board of Directors.There is one other individual with lending authority, but at lower limits than above. There are higher limits for each lending authority described above for renewals or extensions. We generally require appraisals by a rotating list of independent, licensed, third-party appraisers of all real property securing loans. All appraisers are approved by the Board of Directors annually. Non-performing and Problem Assets For all of our loans, once a loan is past its grace period, a computer generated past due notice is mailed. Past due notices continue to be mailed monthly in the event the account is not brought current. Prior to the time a loan is 30 days past due, we attempt to contact the borrower by telephone. Thereafter we continue with follow-up calls. Generally, once a loan becomes 90 days delinquent and no acceptable workout arrangement has been reach, we commence the foreclosure or repossession process. A summary report of all loans 90 days or more past due, or 30 days or more past due if the loan is less than 1 year old, is provided monthly to our Board of Directors. Loans are usually placed on non-accrual status when the payment of principal and/or interest is 90 days or more past due. Loans are also placed on non-accrual status when it is determined collection of principal or interest is in doubt or if the collateral is in jeopardy. When loans are placed on non-accrual status, unpaid accrued interest is fully reversed, and further income is recognized only to the extent received and only after the loan is returned to accrual status. The loans are typically returned to accrual status if unpaid principal and interest are repaid so that the loan is current. 18 Table Of Contents Non-Performing Assets. The table below sets forth the amounts and categories of our non-performing assets at the dates indicated. At December 31, (Dollars in thousands) Non-accrual loans: Residential mortgage loans: One-to four-family $ 99 $ 107 $ 254 $ 503 $ 922 Home equity - 165 Commercial mortgage loans: Commercial Real Estate 5,188 1,339 779 2,013 3,652 Multifamily - Land 1,842 2,700 4,041 4,720 7,833 Construction - 3,960 - - 2 Commercial non-mortgage - 19 157 278 375 Other Consumer - Total non-accrual loans (1) 7,129 8,125 5,231 7,514 12,949 Troubled debt restructurings (not included above): One-to four-family 204 322 333 659 648 Commercial Real Estate - - 643 2,257 959 Land - 439 - - - Commercial non-mortgage - 94 - - - Total TDRs 204 855 976 2,916 1,607 Total non-performing loans 7,333 8,980 6,207 10,430 14,556 Real estate owned: Residential mortgage loans: One-to four-family 48 118 253 216 616 Home equity - Commercial Loans: Commercial Real Estate - - 164 390 524 Land 82 217 455 238 225 Construction - Total real estate owned 130 335 872 844 1,365 Total non-performing assets $ 7,463 $ 9,325 $ 7,079 $ 11,274 $ 15,921 Ratios: Non-performing loans to total loans % Non-performing assets to total assets % At December 31, 2015, 2014, 2013, 2012, and 2011, includes $5.1 million, $5.3 million, $3.7 million, $4.2 million, and $4.8 million of troubled debt restructurings, respectively. 19 Table Of Contents For the year ended December 31, 2015, gross interest income that would have been recorded had our non-accruing loans been current in accordance with their original terms was $452,000. We recognized interest income of $7,000 on such loans for the year ended December 31, 2015. At December 31, 2015, our non-accrual loans totaled $7.1 million. The non-accrual loans consisted primarily of five real estate relationships with principal balances totaling $10.1 million, $7.0 million net of charge-offs. These loans are secured primarily by developed land and commercial real estate properties. Other than as disclosed in the above tables, there are no other loans at December 31, 2015 that management has serious doubts about the ability of the borrowers to comply with the present loan repayment terms. Troubled Debt Restructurings. Troubled debt restructurings (TDRs) are defined under ASC 310-40 to include loans for which either a portion of interest or principal has been forgiven, or for loans modified at interest rates or on terms materially less favorable than current market rates. We periodically modify loans to extend the term or make other concessions to help borrowers stay current on their loans and to avoid foreclosure. We generally do not forgive principal or interest on loans or modify the interest rates on loans to rates that are below market rates. At December 31, 2015, we had $5.3 million of troubled debt restructurings, of which $5.1 million were included as non-accrual loans in the preceding table. At December 31, 2015 our troubled debt restructuring related to nine loans, seven of which related to commercial real estate. As of December 31, 2015 accruing TDR loans totaled $0.2 million as compared to $0.9 million in December 31, 2014. 20 Table Of Contents Delinquent Loans. The following table sets forth certain information with respect to our loan portfolio delinquencies at the dates indicated. Loans Delinquent For 60 to 89 Days 90 Days and Over Total Number Amount Number Amount Number Amount (Dollars in thousands) At December 31, 2015 Residential mortgage loans: One-to four-family 3 $ 152 - $ - 3 $ 152 Home equity - Commercial mortgage loans: Commercial real estate 3 1,011 - - 3 1,011 Multifamily - Land - - 2 1,842 2 1,842 Construction - Total mortgage loans 6 1,163 2 1,842 8 3,005 Commercial non-mortgage - Other consumer - Total loans 6 $ 1,163 2 $ 1,842 8 $ 3,005 At December 31, 2014 Residential mortgage loans: One-to four-family 1 $ 152 2 $ 107 3 $ 259 Home equity - Commercial mortgage loans: Commercial real estate 1 634 3 649 4 1,283 Multifamily - Land - - 4 2,700 4 2,700 Construction - Total mortgage loans 2 786 9 3,456 11 4,242 Commercial non-mortgage - - 1 19 1 19 Other consumer - Total loans 2 $ 786 10 $ 3,475 12 $ 4,261 At December 31, 2013 Residential mortgage loans: One-to four-family - $ - 1 $ 254 1 $ 254 Home equity - Commercial mortgage loans: Commercial real estate 3 667 1 49 4 716 Multifamily - - 1 1,363 1 1,363 Land - - 5 4,068 5 4,068 Construction - Total mortgage loans 3 667 8 5,734 11 6,401 Commercial non-mortgage - Other consumer - - 1 36 1 36 Total loans 3 $ 667 9 $ 5,770 12 $ 6,437 At December 31, 2012 Residential mortgage loans: One-to four-family - $ - 4 $ 344 4 $ 344 Home equity - Commercial mortgage loans: Commercial real estate 1 29 3 721 4 750 Multifamily - Land - - 7 4,667 7 4,667 Construction - Total mortgage loans 1 29 14 5,732 15 5,761 Commercial non-mortgage - - 1 277 1 277 Other consumer - Total loans 1 $ 29 15 $ 6,009 16 $ 6,038 At December 31, 2011 Residential mortgage loans: One-to four-family 1 $ 83 2 $ 575 3 $ 658 Home equity - - 3 165 3 165 Commercial mortgage loans: Commercial real estate 1 128 4 980 5 1,108 Multifamily - Land 1 - 5 906 6 906 Construction - Total mortgage loans 3 211 14 2,626 17 2,837 Commercial non-mortgage - - 1 375 1 375 Other consumer - Total loans 3 $ 211 15 $ 3,001 18 $ 3,212 21 Table Of Contents Total loans delinquent 60 or more days decreased by $1.3 million to $3.0 million at December 31, 2015 from $4.3 million at December 31, 2014. The decrease in delinquent loans was due primarily to a decrease of $0.9 million in total delinquent land loans. Real Estate Owned and Foreclosed Assets . Real estate acquired by us as a result of foreclosure or by deed in lieu of foreclosure is classified as real estate owned. When property is acquired it is recorded at the lower of cost or estimated fair market value at the date of foreclosure, establishing a new cost basis. Estimated fair value generally represents the sale price a buyer would be willing to pay on the basis of current market conditions, including normal terms from other financial institutions, less the estimated costs to sell the property. Holding costs and declines in estimated fair market value result in charges to expense after acquisition. In addition, we could repossess certain collateral, including automobiles and other titled vehicles, called other repossessed assets. At December 31, 2015, we had $130,000 in real estate owned. Classification of Assets. Our policies, consistent with regulatory guidelines, provide for the classification of loans and other assets that are considered to be of lesser quality as substandard, doubtful, or loss assets. An asset is considered substandard if it is inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any. Substandard assets include those assets characterized by the distinct possibility that we will sustain some loss if the deficiencies are not corrected. Assets classified as doubtful have all of the weaknesses inherent in those classified substandard with the added characteristic that the weaknesses present make collection or liquidation in full, on the basis of currently existing facts, conditions and values, highly questionable and improbable. Assets (or portions of assets) classified as loss are those considered uncollectible and of such little value that their continuance as assets is not warranted. Assets that do not expose us to risk sufficient to warrant classification in one of the afore-mentioned categories, but which possess potential weaknesses that deserve our close attention, are required to be designated as special mention. When we classify assets as either substandard or doubtful, we undertake an impairment analysis which may result in allocating a portion of our general loss allowances to a specific allowance for such assets as we deem prudent. The allowance for loan losses is the amount estimated by management as necessary to absorb credit losses incurred in the loan portfolio that are both probable and reasonably estimable at the balance sheet date. When we classify a problem asset as doubtful, we charge the asset off. For other classified assets, we provide a specific allowance for that portion of the asset that is considered uncollectible. Our determination as to the classification of our assets and the amount of our loss allowances are subject to review by our principal federal regulator, the Office of Comptroller of the Currency, which can require that we establish additional loss allowances. We review our asset portfolio on a monthly basis to determine whether any assets require classification in accordance with applicable regulations. The following table sets forth our amounts of classified assets, assets designated as special mention and criticized assets (classified assets and loans designated as special mention) at the dates indicated. At the dates presented we had no assets classified as doubtful. At December 31, (Dollars in thousands) Classified Assets: Substandard 19,591 21,435 20,128 21,380 26,089 Total classified assets $ 19,591 $ 21,435 $ 20,128 $ 21,380 $ 26,089 Special mention 976 2,815 5,889 12,628 16,774 Total criticized assets $ 20,567 $ 24,250 $ 26,017 $ 34,008 $ 42,863 Of the $19.6 million of substandard assets at December 31, 2015, $11.9 million were comprised of commercial real estate loans, $4.4 million were multi-family loans, $1.9 million were land loans, $1.1 million were one-to-four family residential mortgage loans and approximately $296,000 were commercial non-mortgage loans. Allowance for Loan Losses Analysis and Determination of the Allowance for Loan Losses . Our allowance for loan losses is the amount considered necessary to reflect probable incurred losses in our loan portfolio. We evaluate the need to establish allowances against losses on loans on a quarterly basis. When additional allowances are necessary, a provision for loan losses is charged to earnings. Our methodology for assessing the appropriateness of the allowance for loan losses consists of two key elements: (1) specific allowances for identified problem loans; and (2) a general valuation allowance on the remainder of the loan portfolio. 22 Table Of Contents Specific Allocations for Identified Problem Loans . We may establish a specific allocation for certain loans. Loss is measured by determining the present value of expected future cash flows, the loan’s observable market value, or, for collateral-dependent loans, the fair value of the collateral adjusted for market conditions and selling expenses. Factors in identifying a specific problem loan include: (1) the strength of the customer’s personal or business cash flows; (2) the availability of other sources of repayment; (3) the amount due or past due; (4) the type and value of collateral; (5) the strength of our collateral position; (6) the estimated cost to sell the collateral; and (7) the borrower’s effort to cure the delinquency. In addition, for loans secured by real estate, we consider the extent of any past due and unpaid property taxes applicable to the property serving as collateral on the mortgage. General Valuation Allowance on the Remainder of the Loan Portfolio . We establish a general allowance for loans that are not deemed impaired to recognize the inherent losses associated with lending activities, but which, unlike specific allocations, has not been allocated to particular problem assets. This general valuation allowance is determined by segregating the loans by loan category and assigning allowance percentages based on our historical loss experience, delinquency trends and management’s evaluation of the collectability of the loan portfolio. The allowance may be adjusted for significant factors that, in management’s judgment, affect the collectability of the portfolio as of the evaluation date. These significant factors may include changes in lending policies and procedures, changes in existing general economic and business conditions affecting our primary market area, credit quality trends, collateral value, loan volumes and concentrations, seasoning of the loan portfolio, recent loss experience in particular segments of the portfolio, duration of the current business cycle and bank regulatory examination results. The applied loss factors are re-evaluated quarterly to ensure their relevance in the current real estate environment. Although our policy allows for a general valuation allowance on certain smaller-balance, homogenous pools of loans classified as substandard, we have historically evaluated every loan classified as substandard, regardless of size, for potential impairment. In addition, as an integral part of their examination process, the Office of the Comptroller of the Currency will periodically review our allowance for loan losses. Such agency may require that we recognize additions to the allowance based on their judgments of information available to them at the time of their examination. We periodically evaluate the carrying value of loans and the allowance is adjusted accordingly. While we use the best information available to make evaluations, future adjustments to the allowance may be necessary if conditions differ substantially from the information used in making the evaluations. The accrual of interest on loans is discontinued at the time the loan is 90 days delinquent unless the credit is well secured and in the process of collection. Loans are placed on nonaccrual status or charged-off at an earlier date if collection of principal or interest is considered doubtful. All interest accrued but not collected for loans, including troubled debt restructurings, that are placed on nonaccrual status or charged off is reversed against interest income. The interest on these loans is accounted for on the cash-basis or cost-recovery method, until qualifying for return to accrual. Generally, loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. 23 Table Of Contents The following table sets forth activity in our allowance for loan losses for the periods indicated. At or For the Years Ended December 31, (Dollars in thousands) Balance at beginning of period $ 7,976 $ 7,597 $ 6,671 $ 9,503 $ 9,775 Charge-offs: Residential mortgage loans: One-to four-family ) Home equity - ) Commercial mortgage loans: Commercial real estate - - - ) ) Multifamily - - - ) - Land - - - ) ) Construction - ) - (2 ) - Commercial non-mortgage - - - ) - Other consumer (1 ) (1 ) (2 ) (4 ) (3 ) Total charge-offs ) Recoveries: Residential mortgage loans: One-to four-family 33 57 15 27 2 Home equity - - 1 16 - Commercial mortgage loans: Commercial real estate 1,268 10 100 36 5 Multifamily - - - 55 - Land 26 93 182 - 4 Construction - Commercial non-mortgage - - 5 - - Other consumer 4 5 5 6 7 Total recoveries 1,331 165 308 140 18 Net (charge-offs) recoveries 1,285 ) 96 ) ) Provision for loan losses 800 1,020 830 2,205 1,385 Balance at end of period $ 10,061 $ 7,976 $ 7,597 $ 6,671 $ 9,503 Ratios Net (charge-offs) recoveries to average loans outstanding % )% % )% )% Allowance for loan losses to non-performing loans at end of period % Allowance for loan losses to total loans at end of period % 24 Table Of Contents Allocation of Allowance for Loan Losses. The following table sets forth the allowance for loan losses allocated by loan category, the total loan balances by category (including loans held for sale), and the percent of loans in each category to total loans at the dates indicated. The allowance for loan losses allocated to each category is not necessarily indicative of future losses in any particular category and does not restrict the use of the allowance to absorb losses in other categories. At December 31, Allowance for Loan Losses Percent of Loans in Each Category to Total Loans Allowance for Loan Losses Percent of Loans in Each Category to Total Loans Allowance for Loan Losses Percent of Loans in Each Category to Total Loans (Dollars in thousands) Residential mortgage loans One-to four-family $ 948 % $ 881 % $ 1,354 % Home equity 108 100 251 Commercial mortgage loans Commercial real estate 4,913 3,573 2,861 Multifamily 1,515 1,391 1,514 Land 1,605 1,205 1,145 Construction 604 539 285 Commercial non-mortgage 344 269 157 Other consumer 24 18 30 Total allocated allowance 10,061 7,976 7,597 Total $ 10,061 % $ 7,976 % $ 7,597 % At December 31, Allowance for Loan Losses Percent of Loans in Each Category to Total Loans Allowance for Loan Losses Percent of Loans in Each Category to Total Loans (Dollars in thousands) Residential mortgage loans One-to four-family $ 1,433 % $ 1,580 % Home equity 266 290 Commercial mortgage loans Commercial real estate 2,663 3,462 Multifamily 1,497 1,933 Land 312 1,622 Construction 302 423 Commercial non-mortgage 166 165 Other consumer 32 28 Total allocated allowance 6,671 9,503 Total $ % $ % The allowance for loan losses increased $2.1 million, or 26.1% to $10.1 million at December 31, 2015 from $8.0 million at December 31, 2014. The increase in our allowance for loan losses was due in part to cover estimated credit losses related to growth in commercial mortgage loans and changes in our qualitative and environmental factors. 25 Table Of Contents Investments We conduct investment transactions in accordance with our board approved investment policy which is reviewed at least annually by the Audit Committee of the Board, and any changes to the policy are subject to ratification by the full Board of Directors. This policy dictates that investment decisions give consideration to the safety of the investment, liquidity requirements, potential returns, the ability to provide collateral for pledging requirements, minimizing exposure to credit risk, potential returns and consistency with our interest rate risk management strategy. Authority to make investments under approved guidelines is delegated to our management investment committee, comprised of our President and Chief Executive Officer and our Chief Operating Officer and Treasurer. All investments are reported to the Board of Directors for ratification at the next regular board meeting. Our current investment policy permits us to invest in any legally permissible investment security, including U.S. Treasury obligations, agency debt securities insured and guaranteed by Fannie Mae, Freddie Mac and Ginnie Mae and other eligible federal agencies, municipal securities, banker’s acceptances, certificates of deposit, overnight investments and eligible mutual funds. We do not engage in any speculative trading or any transactions in short sales, options, mortgage derivative products or other financial derivative products. In recent years we have not purchased any mortgage-backed securities. As a federal savings bank, Wolverine Bank is generally not permitted to invest in equity securities, although this general restriction does not apply to Wolverine Bancorp, Inc., which may acquire up to 5% of voting securities of any company without regulatory approval. ASC 320-10, “Investment – Debt and Equity Securities” requires that, at the time of purchase, we designate a security as held to maturity, available-for-sale, or trading, depending on our ability and intent. Securities available for sale are reported at fair value, while securities held to maturity are reported at amortized cost. We do not maintain a trading portfolio. Municipal Obligations. At December 31, 2015 we held no municipal obligations. Our policy allows us to purchase municipal securities of credit-worthy issuers. We are not permitted to invest more than 2.0% of our total assets in municipal obligations. Investment Securities Portfolio. The following table sets forth the composition of our investment securities portfolio at the dates indicated, excluding Federal Home Loan Bank of Indianapolis stock and federally insured interest-earning time deposits. All of such securities were classified as held-to-maturity. At December 31, Amortized Cost Fair Value Amortized Cost Fair Value Amortized Cost Fair Value (Dollars in thousands) Treasury bond $ $ $ - $ - $ - $ - Municipal obligations $ - $ - $ - $ - $ $ 26 Table Of Contents Sources of Funds General. Deposits traditionally have been our primary source of funds for our lending and investment activities. We also borrow, primarily from the Federal Home Loan Bank of Indianapolis, to supplement cash flow needs, to lengthen the maturities of liabilities for interest rate risk management purposes and to manage our cost of funds. Our additional sources of funds are the proceeds from the sale of loans originated for sale, scheduled loan payments, maturing investments, loan prepayments, retained earnings and income on other earning assets. Deposits. We generate deposits primarily from the areas in which our branch offices are located and from existing and prospective customers. We rely on our competitive pricing, convenient locations and customer service to attract and retain both retail and commercial deposits. Additionally, we have attracted deposits from numerous Michigan cities, townships, counties and nonprofit organizations due to our successful marketing efforts, community ties, and financial stability and strength. We offer a variety of deposit accounts with a range of interest rates and terms. Our deposit accounts consist of savings accounts, checking accounts, money market accounts, certificates of deposit and retirement accounts. At December 31, 2015, we had $43.6 million in brokered deposits, of which $3.9 million was through the Certificate of Deposit Account Registry Service (“CDARS”) network. When a customer makes a deposit and requests the full protection of FDIC insurance, but where such deposit exceeds applicable limits, we may use the CDARS network to place the funds into certificates of deposit issued by banks in the network so that the full amount of the deposit is insured by the FDIC. Interest rates, maturity terms, service fees and withdrawal penalties are established on a periodic basis. Deposit rates and terms are based primarily on current operating strategies, including the cost of alternate sources of funds, and market interest rates, liquidity requirements, interest rates paid by competitors and our deposit growth goals. At December 31, 2015, we had a total of $163.8 million in certificates of deposit, of which $86.8 million had remaining maturities of one year or less. 27 Table Of Contents The following tables set forth the distribution of our average total deposit accounts, by account type, for the periods indicated. For the Years Ended December 31, Average Balance Percent Weighted Average Rate Average Balance Percent Weighted Average Rate Average Balance Percent Weighted Average Rate (Dollars in thousands) Deposit type: Savings accounts $ 12,985 % % $ 12,828 % % $ 10,959 % % Checking accounts % % % Money market accounts % % % Certificates of deposit % % % Total deposits $ 238,144 % % $ 213,358 % % $ 163,206 % % 28 Table Of Contents The following table sets forth the amount of our certificates of deposit classified by interest rate as of the dates indicated. At December 31, (Dollars in thousands) Interest Rate Less than 2.00% $ 155,784 $ 104,795 $ 69,347 2.00% to 2.99% 5,276 1,451 904 3.00% to 3.99% 588 589 787 4.00% to 4.99% 1,566 1,724 1,849 5.00% to 5.99% 571 552 975 Total $ 163,785 $ 109,111 $ 73,862 Borrowings. Our borrowings consist of advances from the Federal Home Loan Bank of Indianapolis. At December 31, 2015, we had access to additional Federal Home Loan Bank advances of up to $40.8 million with the purchase of additional FHLB stock. The following table sets forth information concerning balances and interest rates on our borrowings at the dates and for the periods indicated. At or For the Years Ended December 31, (Dollars in thousands) Balance at end of period $ 47,000 $ 50,000 $ 61,994 Average balance during period $ 54,083 $ 51,333 $ 61,963 Maximum outstanding at month end $ 60,000 $ 52,000 $ 61,994 Weighted average interest rate at end of period % % % Average interest rate during period % % % In addition to FHLB advances, at December 31, 2015, we had Federal Funds purchased of $24 million. Subsidiary Activities Wolverine Bank is the wholly owned subsidiary of Wolverine Bancorp, Inc. Wolverine Bank has two subsidiaries, Wolserv Corporation, a Michigan corporation which has a membership interest in a title company, and Wolverine Commercial Holdings LLC, A Michigan LLC owned by Wolverine Bank which holds certain real estate. Expense and Tax Allocation Wolverine Bank has entered into an agreement with Wolverine Bancorp, Inc. to provide it with certain administrative support services, whereby Wolverine Bank will be compensated at not less than the fair market value of the services provided. In addition, Wolverine Bank and Wolverine Bancorp, Inc. have an agreement for allocating and for reimbursing the payment of their consolidated tax liability. 29 Table Of Contents SUPERVISION AND REGULATION General Wolverine Bank is supervised and examined by the Office of the Comptroller of the Currency and is also subject to examination by the Federal Deposit Insurance Corporation (FDIC). This regulation and supervision establishes a comprehensive framework of activities in which an institution may engage and is intended primarily for the protection of the Federal Deposit Insurance Corporation’s deposit insurance fund and depositors, and not for the protection of stockholders. Under this system of federal regulation, financial institutions are periodically examined to ensure that they satisfy applicable standards with respect to their capital adequacy, assets, management, earnings, liquidity and sensitivity to market interest rates. Wolverine Bank also is a member of and owns stock in the Federal Home Loan Bank of Indianapolis, which is one of the twelve regional banks in the Federal Home Loan Bank System. Wolverine Bank also is regulated to a lesser extent by the Board of Governors of the Federal Reserve System, or Federal Reserve Board, which governs reserves to be maintained against deposits and other matters. The Office of the Comptroller of the Currency examines Wolverine Bank and prepares reports for the consideration of its Board of Directors on any operating deficiencies. Wolverine Bank’s relationship with its depositors and borrowers also is regulated to a great extent by federal law and, to a much lesser extent, state law, especially in matters concerning the ownership of deposit accounts and the form and content of Wolverine Bank’s loan documents. Any change in these laws or regulations, whether by the FDIC, the Office of the Comptroller of the Currency or Congress, could have a material adverse impact on Wolverine Bancorp, Inc., Wolverine Bank and their operations. As a savings and loan holding company, Wolverine Bancorp, Inc. is required to comply with the rules and regulations of the Federal Reserve Board and to file certain reports with and is subject to examination by the Federal Reserve. Wolverine Bancorp, Inc. is also subject to the rules and regulations of the Securities and Exchange Commission under the federal securities laws. The Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act’) made extensive changes in the regulation of federal savings banks such Wolverine Bank. Under the Dodd-Frank Act, the Office of Thrift Supervision was eliminated. Responsibility for the supervision and regulation of federal savings banks was transferred to the Office of the Comptroller of the Currency, which is the agency that is primarily responsible for the regulation and supervision of national banks. Pursuant to the Dodd-Frank Act, responsibility for the regulation and supervision of savings and loan holding companies, such as Wolverine Bancorp, Inc., was transferred to the Federal Reserve Board, which supervises bank holding companies. Additionally, the Dodd-Frank Act created a new Consumer Financial Protection Bureau as an independent bureau of the Federal Reserve Board. The Consumer Financial Protection Bureau assumed responsibility for the implementation of the federal financial consumer protection and fair lending laws and regulations, a function previously assigned to prudential regulators, and has authority to impose new requirements. However, institutions of less than $10 billion in assets, such as Wolverine Bank, will continue to be examined for compliance with consumer protection and fair lending laws and regulations by, and be subject to the primary enforcement authority of, their prudential regulator rather than the Consumer Financial Protection Bureau. The material regulatory requirements that are applicable to Wolverine Bank and Wolverine Bancorp, Inc. are described below. 30 Table Of Contents Dodd-Frank Act The Dodd-Frank Act made significant changes to the regulatory structure for depository institutions and their holding companies, as well as changes that affect the lending, investments and other operations of all depository institutions. The Dodd-Frank Act required the Federal Reserve Board to set minimum capital levels for both bank holding companies and savings and loan holding companies that are as stringent as those required for the insured depository subsidiaries, and the components of Tier 1 capital for holding companies were restricted to capital instruments that were then currently considered to be Tier 1 capital for insured depository institutions. The legislation also established a floor for capital of insured depository institutions that cannot be lower than the standards in effect upon passage, and directed the federal banking regulators to implement new leverage and capital requirements that take into account off-balance sheet activities and other risks, including risks relating to securitized products and derivatives. The Dodd-Frank Act created a new Consumer Financial Protection Bureau with broad powers to supervise and enforce consumer protection laws. The Consumer Financial Protection Bureau has broad rule-making authority for a wide range of consumer protection laws that apply to all banks and savings institutions such as Wolverine Bank, including the authority to prohibit “unfair, deceptive or abusive” acts and practices. The Consumer Financial Protection Bureau has examination and enforcement authority over all banks and savings institutions with more than $10 billion in assets. Banks and savings institutions with $10 billion or less in assets are still examined for compliance by their applicable bank regulators. The new legislation also weakened the federal preemption available for national banks and federal savings associations, and gave state attorneys general the ability to enforce applicable federal consumer protection laws. The Dodd-Frank Act broadened the base for FDIC insurance assessments. Assessments are now based on the average consolidated total assets less tangible equity capital of a financial institution, rather than on total deposits. The legislation also permanently increased the maximum amount of deposit insurance for banks, savings institutions and credit unions to $250,000 per depositor. The Dodd-Frank Act increased stockholder influence over boards of directors by requiring companies to give stockholders a non-binding vote on executive compensation and so-called “golden parachute” payments. The legislation also directs the Federal Reserve Board to promulgate rules prohibiting excessive compensation paid to bank holding company executives, regardless of whether the company is publicly traded or not. Further, the legislation requires that originators of securitized loans retain a percentage of the risk for transferred loans, directs the Federal Reserve Board to regulate pricing of certain debit card interchange fees and contains a number of reforms related to mortgage originations. Federal Banking Regulation Business Activities. A federal savings bank derives its lending and investment powers from the Home Owners’ Loan Act, as amended, and the regulations of the Office of the Comptroller of the Currency. Under these laws and regulations, Wolverine Bank may invest in mortgage loans secured by residential and commercial real estate, commercial business and consumer loans, certain types of debt securities and certain other assets, subject to applicable limits. Wolverine Bank also may establish subsidiaries that may engage in activities not otherwise permissible for Wolverine Bank, including real estate investment and securities and insurance brokerage. Capital Requirements. Office of the Comptroller of the Currency regulations require savings banks to meet three minimum capital standards: a 1.5% tangible capital ratio, a 4% leverage ratio (3% for savings banks receiving the highest rating on the CAMELS rating system), and an 8% risk-based capital ratio. 31 Table Of Contents The risk-based capital standard for savings banks requires the maintenance of Tier1 (core) and total capital (which is defined as core capital and supplementary capital) to risk-weighted assets of at least 4% and 8%, respectively. In determining the amount of risk-weighted assets, all assets, including certain off-balance sheet assets, are multiplied by a risk-weight factor of 0% to 200%, assigned by the Office of the Comptroller of the Currency, based on the risks believed inherent in the type of asset. Core capital is defined as common stockholders’ equity (including retained earnings), certain noncumulative perpetual preferred stock and related surplus and minority interests in equity accounts of consolidated subsidiaries, less intangibles other than certain mortgage servicing rights and credit card relationships. The components of supplementary capital include cumulative preferred stock, long-term perpetual preferred stock, mandatory convertible securities, subordinated debt and intermediate preferred stock, the allowance for loan and lease losses limited to a maximum of 1.25% of risk-weighted assets and up to 45% of net unrealized gains on available-for-sale equity securities with readily determinable fair market values. Overall, the amount of supplementary capital included as part of total capital cannot exceed 100% of core capital. Additionally, a savings bank that retains credit risk in connection with an asset sale may be required to maintain additional regulatory capital because of the purchaser’s recourse against the savings bank. In assessing an institution’s capital adequacy, the Office of the Comptroller of the Currency takes into consideration not only these numeric factors but qualitative factors as well, and has the authority to establish higher capital requirements for individual associations where necessary. In July 2013, the Office of the Comptroller of the Currency and the other federal bank regulatory agencies issued a final rule that will revise their leverage and risk-based capital requirements and the method for calculating risk-weighted assets to make them consistent with agreements that were reached by the Basel Committee on Banking Supervision and certain provisions of the Dodd-Frank Act. Among other things, the rule establishes a new common equity Tier 1 minimum capital requirement (4.5% of risk-weighted assets), increases the minimum Tier 1 capital to risk-based assets requirement (from 4% to 6% of risk-weighted assets) and assigns a higher risk weight (150%) to exposures that are more than 90 days past due or are on nonaccrual status and to certain commercial real estate facilities that finance the acquisition, development or construction of real property. The final rule also requires unrealized gains and losses on certain “available-for-sale” securities holdings to be included for purposes of calculating regulatory capital requirements unless a one-time opt-in or opt-out is exercised. The rule limits a banking organization’s capital distributions and certain discretionary bonus payments to executive officers if the banking organization does not hold a “capital conservation buffer” consisting of 2.5% of common equity Tier 1 capital to risk-weighted assets in addition to the amount necessary to meet its minimum risk-based capital requirements. The final rule also implements the Dodd-Frank Act’s directive to apply to savings and loan holding companies consolidated capital requirements that are not less stringent than those applicable to their subsidiary institutions. The final rule was effective January 1, 2015. The “capital conservation buffer” will be phased in from January 1, 2016 to January 1, 2019, when the full capital conservation buffer will be effective. At December 31, 2015 Wolverine Bank’s capital exceeded all applicable requirements. See “Historical and Pro Forma Regulatory Capital Compliance.” Loans-to-One Borrower. Generally, a federal savings bank may not make a loan or extend credit to a single or related group of borrowers in excess of 15% of unimpaired capital and surplus. An additional amount may be loaned, equal to 10% of unimpaired capital and surplus, if the loan is secured by readily marketable collateral, which generally does not include real estate. As of December 31, 2015, we did not have any relationships in excess of 15% of unimpaired capital and surplus. 32 Table Of Contents Capital Distributions. Office of the Comptroller of the Currency regulations govern capital distributions by a federal savings bank, which include cash dividends, stock repurchases and other transactions charged to the savings bank’s capital account. A savings bank must file an application for approval of a capital distribution if: ● the total capital distributions for the applicable calendar year exceed the sum of the savings bank’s net income for that year to date plus the savings bank’s retained net income for the preceding two years; ● the savings bank would not be at least adequately capitalized following the distribution; ● the distribution would violate any applicable statute, regulation, agreement or Office of the Comptroller of the Currency –imposed condition; or ● the savings bank is not eligible for expedited treatment of its filings. Even if an application is not otherwise required, every savings bank that is a subsidiary of a holding company must still file a notice with the Office of the Comptroller of the Currency at least 30 days before the Board of Directors declares a dividend or approves a capital distribution. The Office of the Comptroller of the Currency may disapprove a notice or application if: ● the savings bank would be undercapitalized following the distribution; ● the proposed capital distribution raises safety and soundness concerns; or ● the capital distribution would violate a prohibition contained in any statute, regulation or agreement. In addition, the Federal Deposit Insurance Act provides that an insured depository institution shall not make any capital distribution, if after making such distribution the institution would be undercapitalized. A savings bank may not make a capital distribution that would reduce its regulatory capital below the amount required for the liquidation account established in connection with its conversion to stock form. Liquidity. A federal savings bank is required to maintain a sufficient amount of liquid assets to ensure its safe and sound operation. Community Reinvestment Act and Fair Lending Laws. All savings banks have a responsibility under the Community Reinvestment Act and related regulations of the Office of the Comptroller of the Currency to help meet the credit needs of their communities, including low- and moderate-income borrowers. In connection with its examination of a federal savings bank, the Office of the Comptroller of the Currency is required to assess the savings bank’s record of compliance with the Community Reinvestment Act. In addition, the Equal Credit Opportunity Act and the Fair Housing Act prohibit lenders from discriminating in their lending practices on the basis of characteristics specified in those statutes. A savings bank’s failure to comply with the provisions of the Community Reinvestment Act could, at a minimum, result in denial of certain corporate applications such as branches or mergers, or in restrictions on its activities. The failure to comply with the Equal Credit Opportunity Act and the Fair Housing Act could result in enforcement actions by the Office of the Comptroller of the Currency, as well as other federal regulatory agencies and the Department of Justice. Wolverine Bank received a “satisfactory” Community Reinvestment Act rating in its most recent federal examination. The Community Reinvestment Act requires all institutions insured by the Federal Deposit Insurance Corporation to publicly disclose their rating. 33 Table Of Contents Transactions with Related Parties. A federal savings bank’s authority to engage in transactions with its affiliates is limited by Office of the Comptroller of the Currency regulations and by Sections 23A and 23B of the Federal Reserve Act and its implementing Regulation W promulgated by the Board of Governors of the Federal Reserve System. An affiliate is generally a company that controls, or is under common control with an insured depository institution such as Wolverine Bank. Wolverine Bancorp, Inc. is an affiliate of Wolverine Bank. In general, transactions between an insured depository institution and its affiliates are subject to certain quantitative and collateral requirements. In addition, Office of the Comptroller of the Currency regulations prohibit a savings bank from lending to any of its affiliates that are engaged in activities that are not permissible for bank holding companies and from purchasing the securities of any affiliate, other than a subsidiary. Finally, transactions with affiliates must be consistent with safe and sound banking practices, not involve low-quality assets and be on terms that are as favorable to the institution as comparable transactions with non-affiliates. The Office of the Comptroller of the Currency requires savings banks to maintain detailed records of all transactions with affiliates. Wolverine Bank’s authority to extend credit to its directors, executive officers and 10% stockholders, as well as to entities controlled by such persons, is currently governed by the requirements of Sections 22(g) and 22(h) of the Federal Reserve Act and Regulation O of the Federal Reserve Board. Among other things, these provisions require that extensions of credit to insiders: (a) be made on terms that are substantially the same as, and follow credit underwriting procedures that are not less stringent than, those prevailing for comparable transactions with unaffiliated persons and that do not involve more than the normal risk of repayment or present other unfavorable features; and (ii) not exceed certain limitations on the amount of credit extended to such persons, individually and in the aggregate, which limits are based, in part, on the amount of Wolverine Bank’s capital. In addition, extensions of credit in excess of certain limits must be approved by Wolverine Bank’s Board of Directors. Enforcement. The Office of the Comptroller of the Currency has primary enforcement responsibility over federal savings banks and has the authority to bring enforcement action against all “institution-affiliated parties,” including directors, officers, stockholders, attorneys, appraisers and accountants who knowingly or recklessly participate in wrongful action likely to have an adverse effect on a federal savings bank. Formal enforcement action by the Office of the Comptroller of the Currency may range from the issuance of a capital directive or cease and desist order, to removal of officers and/or directors of the institution, and the appointment of a receiver or conservator. Civil penalties cover a wide range of violations and actions, and range up to $25,000 per day, unless a finding of reckless disregard is made, in which case penalties may be as high as $1 million per day. The Federal Deposit Insurance Corporation also has the authority to terminate deposit insurance or to recommend to the Director of the Office of the Comptroller of the Currency that enforcement action be taken with respect to a particular savings institution. If action is not taken by the Director, the Federal Deposit Insurance Corporation has authority to take action under specified circumstances. Standards for Safety and Soundness. Federal law requires each federal banking agency to prescribe certain standards for all insured depository institutions. These standards relate to, among other things, internal controls, information systems and audit systems, loan documentation, credit underwriting, interest rate risk exposure, asset growth, compensation, and other operational and managerial standards as the agency deems appropriate. Interagency guidelines set forth the safety and soundness standards that the federal banking agencies use to identify and address problems at insured depository institutions before capital becomes impaired. If the appropriate federal banking agency determines that an institution fails to meet any standard prescribed by the guidelines, the agency may require the institution to submit to the agency an acceptable plan to achieve compliance with the standard. If an institution fails to meet these standards, the appropriate federal banking agency may require the institution to implement an acceptable compliance plan. Failure to implement such a plan can result in further enforcement action, including the issuance of a cease and desist order or the imposition of civil money penalties. 34 Table Of Contents Prompt Corrective Action Regulations . Under prompt corrective action regulations, the Office of the Comptroller of the Currency is authorized and, under certain circumstances, required to take supervisory actions against undercapitalized savings banks. For this purpose, a savings bank is placed in one of the following five categories based on the savings bank’s capital: ● well-capitalized (at least 5% leverage capital, 6% Tier1 risk-based capital and 10% total risk-based capital); ● adequately capitalized (at least 4% leverage capital, 4% Tier1 risk-based capital and 8% total risk-based capital); ● undercapitalized (less than 3% leverage capital, 4% Tier1 risk-based capital and 8% total risk-based capital); ● significantly undercapitalized (less than 3%leverage capital, 3% Tier1 risk-based capital and 6% total risk-based capital); and ● critically undercapitalized (less than 2% tangible capital). Generally, the Office of the Comptroller of the Currency is required to appoint a receiver or conservator for a savings bank that is “critically undercapitalized” within specific time frames. The regulations also provide that a capital restoration plan must be filed with the Office of the Comptroller of the Currency within 45 days of the date a savings bank receives notice that it is “undercapitalized,” “significantly undercapitalized” or “critically undercapitalized.” Any holding company of a savings bank that is required to submit a capital restoration plan must guarantee the lesser of an amount equal to 5% of the savings bank’s assets at the time it was notified or deemed to be undercapitalized by the Office of the Comptroller of the Currency, or the amount necessary to restore the savings bank to adequately capitalized status. This guarantee remains in place until the Office of the Comptroller of the Currency notifies the savings bank that it has maintained adequately capitalized status for each of four consecutive calendar quarters, and the Office of the Comptroller of the Currency has the authority to require payment and collect payment under the guarantee. Failure by a holding company to provide the required guarantee will result in certain operating restrictions on the savings bank, such as restrictions on the ability to declare and pay dividends, pay executive compensation and management fees, and increase assets or expand operations. The Office of the Comptroller of the Currency may also take any one of a number of discretionary supervisory actions against undercapitalized savings banks, including the issuance of a capital directive and the replacement of senior executive officers and directors. At December 31, 2015, Wolverine Bank met the criteria for being considered “well-capitalized.” Deposit Insurance. Wolverine Bank is a member of the Deposit Insurance Fund, which is administered by the FDIC. Deposit accounts in Wolverine Bank are insured up to a maximum of $250,000 for each separately insured depositor. 35 Table Of Contents The FDIC imposes an assessment for deposit insurance on all depository institutions. Under the FDIC’s risk-based assessment system, insured institutions are assigned to risk categories based on supervisory evaluations, regulatory capital levels and certain other factors. An institution’s assessment rate depends upon the category to which it is assigned and certain adjustments specified by FDIC regulations, with less risky institutions paying lower rates. Assessment rates (inclusive of possible adjustments) currently range from 2 ½ to 45 basis points of each institution’s total assets less tangible capital. The FDIC may increase or decrease the scale uniformly, except that no adjustment can deviate more than two basis points from the base scale without notice and comment rulemaking. The FDIC’s current system represents a change, required by the Dodd-Frank Act, from its prior practice of basing the assessment on an institution’s volume of deposits. In addition to the FDIC assessments, the Financing Corporation is authorized to impose and collect, through the FDIC, assessments for anticipated payments, issuance costs and custodial fees on bonds issued by the Financing Corporation in the 1980s to recapitalize the former Federal Savings and Loan Insurance Corporation. The bonds issued by the Financing Corporation are due to mature in 2017 through 2019. For the quarter ended December 31, 2015, the annualized Financing Corporation assessment was equal to 0.60 basis points of total assets less tangible capital. The Dodd-Frank Act increased the minimum target Deposit Insurance Fund ratio from 1.15% of estimated insured deposits to 1.35% of estimated insured deposits. The FDIC must seek to achieve the 1.35% ratio by September30, 2020. Insured institutions with assets of $10 billion or more are supposed to fund the increase. The Dodd-Frank Act eliminated the 1.5% maximum fund ratio, instead leaving it to the discretion of the FDIC and the FDIC has exercised that discretion by establishing a long-term fund ratio of 2%. The FDIC has authority to increase insurance assessments. Any significant increases would have an adverse effect on the operating expenses and results of operations of Wolverine Bank. Management cannot predict what assessment rates will be in the future. Insurance of deposits may be terminated by the FDIC upon a finding that an institution has engaged in unsafe or unsound practices, is in an unsafe or unsound condition to continue operations or has violated any applicable law, regulation, rule, order or condition imposed by the FDIC. Management of Wolverine Bank does not know of any practice, condition or violation that may lead to termination of our deposit insurance. Prohibitions Against Tying Arrangements . Federal savings banks are prohibited, subject to some exceptions, from extending credit to or offering any other service, or fixing or varying the consideration for such extension of credit or service, on the condition that the customer obtain some additional service from the institution or its affiliates or not obtain services of a competitor of the institution. Federal Home Loan Bank System. Wolverine Bank is a member of the Federal Home Loan Bank System, which consists of 12 regional Federal Home Loan Banks. The Federal Home Loan Bank System provides a central credit facility primarily for member institutions as well as other entities involved in home mortgage lending. As a member of the Federal Home Loan Bank of Indianapolis, Wolverine Bank is required to acquire and hold shares of capital stock in the Federal Home Loan Bank. As of December 31, 2015, Wolverine Bank was in compliance with this requirement. 36 Table Of Contents Qualified Mortgages and Retention of Credit Risk . The Consumer Financial Protection Bureau has issued a rule designed to clarify for lenders how they can avoid legal liability under the Dodd-Frank Act, which would hold lenders accountable for ensuring a borrower’s ability to repay a mortgage. Loans that meet this “qualified mortgage” definition will be presumed to have complied with the new ability-to-repay standard. Under the Consumer Financial Protection Bureau’s rule, a “qualified mortgage” loan must not contain certain specified features, including: ● excessive upfront points and fees (those exceeding 3% of the total loan amount, less “bona fide discount points” for prime loans); ● interest-only payments; ● negative-amortization; and ● terms longer than 30 years. Also, to qualify as a “qualified mortgage,” a borrower’s total monthly debt-to-income ratio may not exceed 43%. Lenders must also verify and document the income and financial resources relied upon to qualify the borrower for the loan and underwrite the loan based on a fully amortizing payment schedule and maximum interest rate during the first five years, taking into account all applicable taxes, insurance and assessments. The Consumer Financial Protection Bureau’s rule on qualified mortgages could limit our ability or desire to make certain types of loans or loans to certain borrowers, or could make it more expensive/and or time consuming to make these loans, which could limit our growth or profitability. In addition, the Dodd-Frank Act requires the regulatory agencies to issue regulations that require securitizers of loans to retain not less than 5% of the credit risk for any asset that is not a “qualified residential mortgage.” The regulatory agencies have issued a proposed rule to implement this requirement. The Dodd-Frank Act provides that the definition of “qualified residential mortgage” can be no broader than the definition of “qualified mortgage” issued by the Consumer Financial Protection Bureau for purposes of its regulations (as described above). Although the final rule with respect to the retention of credit risk has not yet been issued, the final rule could have a significant effect on the secondary market for loans and the types of loans we originate, and restrict our ability to make loans. Other Regulations Interest and other charges collected or contracted for by Wolverine Bank are subject to state usury laws and federal laws concerning interest rates. Wolverine Bank’s operations are also subject to federal laws applicable to credit transactions, such as the: ● Truth-In-Lending Act, governing disclosures of credit terms to consumer borrowers; ● Home Mortgage Disclosure Act, requiring financial institutions to provide information to enable the public and public officials to determine whether a financial institution is fulfilling its obligation to help meet the housing needs of the community it serves; ● Equal Credit Opportunity Act, prohibiting discrimination on the basis of race, creed or other prohibited factors in extending credit; ● Fair Credit Reporting Act, governing the use and provision of information to credit reporting agencies; 37 Table Of Contents ● Fair Debt Collection Act, governing the manner in which consumer debts may be collected by collection agencies; ● Truth in Savings Act; and ● rules and regulations of the various federal agencies charged with the responsibility of implementing such federal laws. The operations of Wolverine Bank also are subject to the: ● Right to Financial Privacy Act, which imposes a duty to maintain confidentiality of consumer financial records and prescribes procedures for complying with administrative subpoenas of financial records; ● Electronic Funds Transfer Act and Regulation E promulgated there under, which govern automatic deposits to and withdrawals from deposit accounts and customers’ rights and liabilities arising from the use of automated teller machines and other electronic banking services; ● Check Clearing for the 21st Century Act (also known as “Check 21”), which gives “substitute checks,” such as digital check images and copies made from that image, the same legal standing as the original paper check; ● The USA PATRIOT Act, which requires savings banks to, among other things, establish broadened anti-money laundering compliance programs, and due diligence policies and controls to ensure the detection and reporting of money laundering. Such required compliance programs are intended to supplement existing compliance requirements that also apply to financial institutions under the Bank Secrecy Act and the Office of Foreign Assets Control regulations; and ● The Gramm-Leach-Bliley Act, which places limitations on the sharing of consumer financial information by financial institutions with unaffiliated third parties. Specifically, the Gramm-Leach-Bliley Act requires all financial institutions offering financial products or services to retail customers to provide such customers with the financial institution’s privacy policy and provide such customers the opportunity to “opt out” of the sharing of certain personal financial information with unaffiliated third parties. Holding Company Regulation General . Wolverine Bancorp, Inc. is a non-diversified savings and loan holding company within the meaning of the Home Owners’ Loan Act. As such, Wolverine Bancorp, Inc. is registered with the Federal Reserve Board and is subject to Federal Reserve Board regulations, examinations, supervision and reporting requirements. In addition, the Federal Reserve Board has enforcement authority over Wolverine Bancorp, Inc. and its non-insured subsidiaries. Among other things, this authority permits the Federal Reserve Board to restrict or prohibit activities that are determined to be a serious risk to the subsidiary savings institution. 38 Table Of Contents Permissible Activities. The business activities of Wolverine Bancorp, Inc. are generally limited to those activities permissible for financial holding companies under Section 4(k) of the Bank Holding Company Act of 1956, as amended, or for multiple savings and loan holding companies. A financial holding company may engage in activities that are financial in nature, including underwriting equity securities and insurance as well as activities that are incidental to financial activities or complementary to a financial activity. The Dodd-Frank Act added that any savings and loan holding company that engages in activities permissible for a financial holding company must meet the qualitative requirements for a bank holding company to be a financial holding company and conduct the activities in accordance with the requirements that would apply to a financial holding company’s conduct of the activity. A multiple savings and loan holding company is generally limited to activities permissible for bank holding companies under Section 4(c)(8) of the Bank Holding Company Act, subject to the prior approval of the Federal Reserve Board, and certain additional activities authorized by Federal Reserve Board regulations. Federal law prohibits a savings and loan holding company, including Wolverine Bancorp, Inc., directly or indirectly, or through one or more subsidiaries, from acquiring more than 5% of another savings institution or holding company thereof, without prior written approval of the Federal Reserve Board. It also prohibits the acquisition or retention of, with certain exceptions, more than 5% of a nonsubsidiary company engaged in activities that are not closely related to banking or financial in nature, or acquiring or retaining control of an institution that is not federally insured. In evaluating applications by holding companies to acquire savings institutions, the Federal Reserve Board must consider the financial and managerial resources, future prospects of the company and institution involved, the effect of the acquisition on the risk to the federal deposit insurance fund, the convenience and needs of the community and competitive factors. Capital . Savings and loan holding companies have not historically been subjected to consolidated regulatory capital requirements. However, the Dodd-Frank Act required the Federal Reserve Board to set for all depository institution holding companies minimum consolidated capital levels that are as stringent as those required for the insured depository subsidiaries. The previously discussed final rule regarding regulatory capital requirements implements the Dodd-Frank Act as to savings and loan holding companies. Consolidated regulatory capital requirements identical to those applicable to the subsidiary depository institutions apply to savings and loan holding companies as of January 1, 2015. As is the case with institutions themselves, the capital conservation buffer will be phased in between 2016 and 2019. Dividends. The Federal Reserve Board has issued a policy guidance regarding the payment of dividends by bank holding companies that it has made applicable to savings and loan holding companies as well. In general, the Federal Reserve Board’s policies provide that dividends should be paid only out of current earnings and only if the prospective rate of earnings retention by the holding company appears consistent with the organization’s capital needs, asset quality and overall financial condition. Federal Reserve Board guidance provides for prior regulatory review of capital distributions in certain circumstances such as where the company’s net income for the past four quarters, net of dividends previously paid over that period, is insufficient to fully fund the dividend or the company’s overall rate of earnings retention is inconsistent with the company’s capital needs and overall financial condition.The ability of a holding company to pay dividends may be restricted if a subsidiary bank becomes undercapitalized.These regulatory policies could affect the ability of Wolverine Bancorp, Inc. to pay dividends or otherwise engage in capital distributions. Source of Strength. The Dodd-Frank Act extended the “source of strength” doctrine to savings and loan holding companies. The regulatory agencies must issue regulations requiring that all bank and savings and loan holding companies serve as a source of strength to their subsidiary depository institutions by providing capital, liquidity and other support in times of financial stress. 39 Table Of Contents Federal Securities Laws Our common stock is registered with the Securities and Exchange Commission under the Securities Exchange Act of 1934. We are subject to the information, proxy solicitation, insider trading restrictions and other requirements under the Securities Exchange Act of 1934. Sarbanes-Oxley Act of 2002 The Sarbanes-Oxley Act of 2002 addresses, among other issues, corporate governance, auditing and accounting, executive compensation, and enhanced and timely disclosure of corporate information. As directed by the Sarbanes-Oxley Act, our Chief Executive Officer and Chief Financial Officer will be required to certify that our quarterly and annual reports do not contain any untrue statement of a material fact. The rules adopted by the Securities and Exchange Commission under the Sarbanes-Oxley Act have several requirements, including having these officers certify that: they are responsible for establishing, maintaining and regularly evaluating the effectiveness of our internal control over financial reporting; they have made certain disclosures to our auditors and the audit committee of the Board of Directors about our internal control over financial reporting; and they have included information in our quarterly and annual reports about their evaluation and whether there have been changes in our internal control over financial reporting or in other factors that could materially affect internal control over financial reporting. We have policies, procedures and systems designed to ensure compliance with these regulations.  TAXATION Federal Taxation General. Wolverine Bancorp, Inc. and Wolverine Bank are subject to federal income taxation in the same general manner as other corporations, with some exceptions discussed below. The following discussion of federal taxation is intended only to summarize material federal income tax matters and is not a comprehensive description of the tax rules applicable to Wolverine Bancorp, Inc. and Wolverine Bank. Method of Accounting . For federal income tax purposes, Wolverine Bancorp, Inc. and its subsidiaries currently report income and expenses on the accrual method of accounting with a tax year ending December 31st for filing its consolidated federal income tax returns. The Small Business Protection Act of 1996 eliminated the use of the reserve method of accounting for bad debt reserves by savings institutions, effective for taxable years beginning after 1995. Minimum Tax. The Internal Revenue Code of 1986, as amended, imposes an alternative minimum tax at a rate of 20% on a base of regular taxable income plus certain tax preferences, referred to as “alternative minimum taxable income.” The alternative minimum tax is payable to the extent alternative minimum taxable income is in excess of an exemption amount. Net operating losses can, in general, offset no more than 90% of alternative minimum taxable income. Certain payments of alternative minimum tax may be used as credits against regular tax liabilities in future years. At December 31, 2015, Wolverine Bank had no minimum tax credit carryforward. Corporate Dividends. We may exclude from our income 100% of dividends received from Wolverine Bank as a member of the same affiliated group of corporations. Audit of Tax Returns. Wolverine Bancorp, Inc. and its subsidiaries’ federal income tax returns have not been audited in the most recent five-year period. 40 Table Of Contents State Taxation Companies headquartered in Michigan, such as Wolverine Bank, are subject to a Michigan capital tax which is an assessment of 0.235% of a company’s consolidated net capital, based on a rolling five-year average. Other applicable state taxes include generally applicable sales, use and real property taxes. As a Maryland business corporation, Wolverine Bancorp, Inc. is required to file annual franchise tax return with the State of Maryland. Personnel As of December 31, 2015, we had 40 full-time employees and 21 part-time employees. Our employees are not represented by any collective bargaining group. Management believes that we have a good working relationship with our employees. Availability of Annual Report on Form 10-K This Annual Report on Form 10-K is available on our website at www.wolverinebank.com . Information on the website is not incorporated into, and is not otherwise considered a part of, this Annual Report on Form 10-K. ITEM 1A.Risk Factors The presentation of Risk Factors is not required for smaller reporting companies like Wolverine Bancorp, Inc. ITEM 1B.Unresolved Staff Comments None. ITEM 2.Properties We operate from our main office in Midland, Michigan, and from one branch office located in Midland, Michigan, and one branch office located in Frankenmuth. At December 31, 2015, the net book value of our premises, land and equipment was $1.3 million. At December 31, 2015. The following tables set forth information with respect to our banking offices, including the expiration date of leases with respect to leased facilities. 41 Table Of Contents Address Leased or Owned Year Acquired or Leased Expires Main Office : 5710 Eastman Avenue Midland, Michigan 48640 Owned n/a Branch Offices : Downtown Office: * 118 Ashman Street Midland, Michigan 48640 Leased Frankenmuth Office: 464 N. Main Street Frankenmuth, Michigan 48734 Owned n/a * Downtown office is a month-to-month lease. ITEM 3.Legal Proceedings At December 31, 2015, we were not involved in any pending legal proceedings other than routine legal proceedings occurring in the ordinary course of business which, in the aggregate, involve amounts which management believes will not materially adversely affect our financial condition, our results of operations or our cash flows. ITEM 4.Mine Safety Disclosures Not applicable. PART II ITEM 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market, Holder and Dividend Information. The Company’s common stock is traded on the Nasdaq Capital Market under the symbol “WBKC.” The approximate number of holders of record of Wolverine Bancorp, Inc. common stock as of March 24, 2016 was 600. Certain shares of Wolverine Bancorp, Inc. are held in “nominee” or “street” name and accordingly, the number of beneficial owners of such shares is not known or included in the foregoing number. The following table presents quarterly market information for Wolverine Bancorp, Inc.’s common stock for the years ended December 31, 2015 and 2014. The following information with respect to trading prices was provided by the Nasdaq Capital Market. 42 Table Of Contents High Low Dividends Declared Quarter ended December 31, 2015 $ 27.73 $ 25.37 $ 1.00 Quarter ended September 30, 2015 26.65 25.00 Quarter ended June 30, 2015 26.75 24.50 Quarter ended March 31, 2015 24.45 23.44 Quarter ended December 31, 2014 $ 23.95 $ 23.95 $ 0.60 Quarter ended September 30, 2014 22.50 22.50 Quarter ended June 30, 2014 22.75 22.70 Quarter ended March 31, 2014 21.60 21.60 On December 16, 2015, the Board of Directors declared a special cash dividend of $1.00 per share. The dividend was payable to stockholders of record as of December 30, 2015 and was paid on January 8, 2016. On December 8, 2014, the Board of Directors declared a special cash dividend of $0.60 per share. The dividend was payable to stockholders of record as of December 19, 2014 and was paid on December 26, 2014. Other than the special dividends declared in December 2015 and 2014, we did not pay dividends. Dividend payments by Wolverine Bancorp, Inc. are dependent, in large part, on dividends it receives from Wolverine Bank, because Wolverine Bancorp, Inc. has no source of income other than dividends from Wolverine Bank, earnings from the investment of proceeds from the sale of shares of common stock retained by Wolverine Bancorp, Inc. and interest payments with respect to Wolverine Bancorp, Inc.’s loan to the Employee Stock Ownership Plan. See “Item 1. Business –Supervision and Regulation – Federal Banking Regulation – Capital Distributions.” (b) Report of Offering of Securities and Use of Proceeds Therefrom. Not applicable. (c) Securities Authorized for Issuance Under Equity Compensation Plans. The following table sets forth the information as of December 31, 2015 with respect to compensation plans (other than our employee stock ownership plan) under which equity securities of the registrant are authorized for issuance. Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise prices of outstanding options, warrants and rights Number of securities remaining available for future issuance under stock based compensation plans (excluding securities reflected in first column) Equity compensation Plans approved by stockholders 116,797 $ Equity compensation plans not approved by stockholders N/A N/A N/A Total 116,797 $ Reflects exercise price of options only. 43 Table Of Contents (d) Purchases of Equity Securities By the Issuer and Affiliated Purchasers Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number of Shares that May Yet Be Purchased Under the Plans or Programs (1), (2), (3), (4), (5) October 1, 2015 through October 31, 2015 $ November 1, 2015 through November 30, 2015 $ December 1, 2015 through December 31, 2015 – $ – – The Company’s board of directors approved a stock repurchase program on February 14, 2012 for the repurchase of 125,375 shares of common stock. The Company’s board of directors approved a stock repurchase program December 10, 2012 for the repurchase of 122,954 shares of common stock. The Company’s board of directors approved a stock repurchase program on December 9, 2013 for the repurchase of 119,167 shares of common stock. The Company’s board of directors approved a stock repurchase program on March 3, 2015 for the repurchase of 110,664 shares of common stock. The Company’s board of directors approved a stock repurchase program on December 14, 2015 for the repurchase of 107,647 shares of common stock. On February 14, 2012, the Registrant’s Board of Directors authorized a stock repurchase program pursuant to which we intend to repurchase up to 5% of our issued and outstanding shares, or up to approximately 125,375 shares. As of February 8, 2013, all shares had been repurchased. On December 10, 2012 the Registrant’s Board of Directors authorized a stock repurchase program of up to 5% of our issued and outstanding shares, or up to approximately 122,954 shares. As of December 31, 2013 all shares had been repurchased. On December 9, 2013, the Registrant’s Board of Directors authorized a stock repurchase program pursuant to which we intend to repurchase up to 5% of our issued and outstanding shares, or up to approximately 119,167 shares. As of March 26, 2015, all shares had been repurchased. On February 9, 2015, the Registrant’s Board of Directors authorized a stock repurchase program pursuant to which we intend to repurchase up to 5% of our issued and outstanding shares, or up to approximately 110,664 shares. As of December 31, 2015, 59,416 shares had been repurchased. On December 14, 2015, the Registrant’s Board of Directors authorized a stock repurchase program pursuant to which we intend to repurchase up to 5% of our issued and outstanding shares, or up to approximately 107,647 shares. The repurchase program permits shares to be repurchased in open market or private transactions, through block trades, and pursuant to any trading plan that may be adopted in accordance with Rule 10b5-1 of the Securities and Exchange Commission. (e) Stock Performance Graph. Not Applicable. 44 Table Of Contents ITEM 6.Selected Financial Data Not required for smaller reporting companies. ITEM 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview At December 31, 2015, we had total assets of $417.8 million, compared to total assets of $336.6 million at December 31, 2014. During the year ended December 31, 2015, we had net income of $3.2 million. For the year ended December 31, 2014, we had a net income of $2.7 million. Our results of operations depend primarily on our net interest income, which is the difference between the interest income we earn on our loan and investment portfolios and the interest expense we incur on our deposits and, to a lesser extent, our borrowings. Results of operations are also affected by service charges and other fees, provision for loan losses, gains on sales of loans originated for sale and other income. Our noninterest expense consists primarily of salaries and employee benefits, net occupancy and equipment expense, information technology, professional and services fees, FDIC deposit insurance and other real estate owned expense. Our results of operations are also significantly affected by general economic and competitive conditions, as well as changes in interest rates, government policies and actions of regulatory authorities. Future changes in applicable laws, regulations or government policies may materially affect our financial condition and results of operations. Historically, substantially all of our loans have been collateralized by real estate and at December 31, 2015 and 2014, one-to-four family residential mortgage loans including home equity loans and lines of credit, commercial real estate loans including multifamily loans and land loans and construction loans, comprised 95.2% and 94.9% of our total loan portfolio, respectively. We do not offer loans that provide for negative amortization of principal, such as “Option ARM” loans, where the borrower can pay less than the interest owed on his or her loan, resulting in an increased principal balance during the life of the loan. We generally do not offer “subprime loans” (loans that are made with low down-payments to borrowers that have had payment delinquencies, previous loan charge-offs, judgments and bankruptcies, or borrowers with questionable repayment capacity as evidenced by low credit scores or high debt-burden ratios) or Alt-A loans (generally defined as loans having less than full documentation). Business Strategy Our business strategy is to remain a profitable, community-oriented financial institution offering deposit and loan products to retail and business customers in our primary market area. Additionally, we are seeking to expand our presence in new markets. We were established in 1933 and have operated continuously in the Great Lakes Bay Region of Michigan since that date. We are committed to meeting the financial needs of the communities in which we operate, and we are dedicated to providing quality personal service to our customers. We offer a broad range of financial services to consumers and businesses from our four banking offices and two loan centers. Our business strategy includes the following elements: 45 Table Of Contents Growing our loan portfolio by continuing to emphasize the origination of commercial and residential real estate loans, including increasing our loan participations, while maintaining strong asset quality. At December 31, 2015, commercial real estate loans, including multifamily loans and land loans, comprised 77.1% of our total loan portfolio. These loans generally are higher-yielding than one-to-four family residential mortgage loans, and also generally have a shorter term than our one-to-four family residential mortgage loans which helps our interest rate risk management. We intend to continue to make these types of loans a significant part of our total loan portfolio. We currently participate with other community banks that serve as the lead lender in commercial mortgage loans, one-to-four family residential mortgage loans and commercial non-mortgage loans collateralized by properties that are located both within and outside of our primary market area. We intend to increase the amount of our loan participations in an effort to continue to grow our loan portfolio. However, we still apply our prudent underwriting standards to any potential participation loan and this is causing slow growth in our participation loan portfolio. Maintaining prudent underwriting standards and aggressively monitoring our loan portfolio to maintain asset quality . We introduce loan products only when we are confident that our staff has the necessary expertise to originate and administer such loans, and that sound underwriting and collection procedures are in place. Our goal is to continue to improve our asset quality through prudent underwriting standards and the diligence of our loan collection personnel. At December 31, 2015, our ratio of non-performing loans to total loans was 2.2%. At December 31, 2015, our ratio of allowance for loan losses to non-performing loans was 125.4%, and our ratio of allowance for loan losses to total loans was 3.0%. Reducing our overall cost of funds by emphasizing lower cost core deposits, including low cost public funds from municipalities, townships and non-profit organizations and reducing our borrowings . We offer interest-bearing and noninterest-bearing checking accounts, money market accounts and savings accounts (collectively referred to as core deposits), which generally are lower-cost sources of funds than certificates of deposit, and are less sensitive to withdrawal when interest rates fluctuate. At December 31, 2015, 41.9% of our total deposits consisted of these lower cost core deposits compared to 51.2% and 57.3% of total deposits at December 31, 2014 and 2013, respectively. Additionally, at December 31, 2015 we held approximately $17.2 million of lower-cost checking and money market account funds from cities, townships, counties and nonprofit organizations (which we call “public funds”) due, we believe, to our successful marketing efforts, community ties, and financial stability and strength . We intend to continue emphasizing our core deposits, including public funds, as a source of funds. Additionally, we intend to reduce our borrowings from the FHLB of Indianapolis. With respect to our commercial real estate customers, we encourage commercial banking borrowers to open checking accounts with us at the time they establish a borrowing relationship with us, and we intend to continue this strategy to grow this source of lower cost deposits. Managing interest rate risk. Successfully managing interest rate risk is, and will continue to be, an integral part of our business strategy. Management and the Board of Directors evaluate the interest rate risk inherent in our assets and liabilities, and determine the level of risk that is appropriate and consistent with our capital levels, liquidity and performance objectives. In particular, during the current low interest rate environment, we have sought to minimize the risk of originating long-term, fixed-rate one-to-four family residential mortgage loans by originating such loans for sale in the secondary market and, in particular, selling substantially all of our conforming fixed-rate one-to-four family residential mortgage loans with terms of 15 years or greater. In addition, a significant portion of our loan portfolio consists of commercial real estate mortgage loans which generally have shorter terms and provide higher yields than one-to-four family residential mortgage loans. We also monitor the mix of our deposits. Our strategy is to continue managing interest rate risk in response to changes in the local and national economy. 46 Table Of Contents Expanding our banking franchise. We currently operate from three banking offices in Midland and Frankenmuth. We intend to evaluate additional branch expansion opportunities through acquisitions and de novo branching. In addition, we intend to evaluate acquisitions of other financial institutions, or the deposits and assets of other institutions, including in FDIC-assisted acquisitions, as opportunities present themselves (although we currently have no understandings or agreements to acquire other banks, thrifts, branches thereof or other financial services companies). The successful implementation of these strategies will allow us to offer our clients a broad range of financial products and services. Our goal is to have full relationship banking with our clients. Critical Accounting Policies We consider accounting policies that require management to exercise significant judgment or discretion or make significant assumptions that have, or could have, a material impact on the carrying value of certain assets or on income, to be critical accounting policies. We consider the following to be our critical accounting policies. Allowance for Loan Losses. We believe that the allowance for loan losses and related provision for loan losses are particularly susceptible to change in the near term, due to changes in credit quality which are evidenced by trends in charge-offs and in the volume and severity of past due loans. In addition, our portfolio is comprised of a substantial amount of commercial real estate loans which generally have greater credit risk than one-to-four family residential mortgage and consumer loans because these loans generally have larger principal balances and are non-homogenous. The allowance for loan losses is maintained at a level to cover probable credit losses inherent in the loan portfolio at the balance sheet date. Based on our estimate of the level of allowance for loan losses required, we record a provision for loan losses as a charge to earnings to maintain the allowance for loan losses at an appropriate level. The estimate of our credit losses is applied to two general categories of loans: ● loans that we evaluate individually for impairment under ASC 310-10, “Receivables;” and ● groups of loans with similar risk characteristics that we evaluate collectively for impairment under ASC 450-20, “Loss Contingencies.” The allowance for loan losses is evaluated on a regular basis by management and reflects consideration of all significant factors that affect the collectability of the loan portfolio. The factors used to evaluate the collectability of the loan portfolio include, but are not limited to, current economic conditions, our historical loss experience, the nature and volume of the loan portfolio, the financial strength of the borrower, and estimated value of any underlying collateral. This evaluation is inherently subjective as it requires estimates that are subject to significant revision as more information becomes available. Actual loan losses may be significantly more than the allowance for loan losses we have established which could have a material negative effect on our financial results. See also “Business of Wolverine Bank—Allowance for Loan Losses.” 47 Table Of Contents Income Tax Accounting. The provision for income taxes is based upon income in our consolidated financial statements, rather than amounts reported on our income tax return. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect of a change in tax rates on our deferred tax assets and liabilities is recognized as income or expense in the period that includes the enactment date. Under U.S. GAAP, a valuation allowance is required to be recognized if it is more likely than not that a deferred tax asset will not be realized. The determination as to whether we will be able to realize the deferred tax assets is highly subjective and dependent upon judgment concerning our evaluation of both positive and negative evidence, our forecasts of future income, applicable tax planning strategies, and assessments of current and future economic and business conditions. Positive evidence includes the existence of taxes paid in available carryback years as well as the probability that taxable income will be generated in future periods, while negative evidence includes any cumulative losses in the current year and prior two years and general business and economic trends. Any reduction in estimated future taxable income may require us to record a valuation allowance against our deferred tax assets. Any required valuation allowance would result in additional income tax expense in the period and could have a significant impact on our future earnings. Positions taken in our tax returns may be subject to challenge by the taxing authorities upon examination. The benefit of an uncertain tax position is initially recognized in the financial statements only when it is more likely than not the position will be sustained upon examination by the tax authorities. Such tax positions are both initially and subsequently measured as the largest amount of tax benefit that is greater than 50% likely of being realized upon settlement with the tax authority, assuming full knowledge of the position and all relevant facts. Differences between our position and the position of tax authorities could result in a reduction of a tax benefit or an increase to a tax liability, which could adversely affect our future income tax expense. We believe our tax policies and practices are critical accounting policies because the determination of our tax provision and current and deferred tax assets and liabilities have a material impact on our net income and the carrying value of our assets. We believe our tax liabilities and assets are properly recorded in the consolidated financial statements at December 31, 2015 and 2014 and no valuation allowance was necessary. Comparison of Financial Condition at December 31, 2015 and December 31, 2014 Total assets increased $81.2 million, or 24.1%, to $417.8 million at December 31, 2015 from $336.6 million at December 31, 2014. The increase resulted from an increase of $39.0 million in interest-earning time deposits, a $23.3 million increase in cash and cash equivalents, and an $18.1 million increase in loans. Cash and cash equivalents increased $23.2 million, or 79.8%, to $52.9 million at December 31, 2015 from $29.7 million at December 31, 2014. The increase in cash and cash equivalents was primarily due to an increase in customer deposits. Mortgage loans held for sale increased $11,000 or 1.9%, to $581,000 at December 31, 2015 from $570,000 at December 31, 2014 due to fluctuation in mortgage secondary market activities. Net loans increased $18.1 million, or 6.1%, to $314.6 million at December 31, 2015 from $296.5 million at December 31, 2014 as our commercial real estate loans increased $30.2 million, to $183.9 million at December 31, 2015 from $153.7 million at December 31, 2014 and our land loans increased $2.4 million from $10.1 million at December 31, 2014 to $12.5 million at December 31, 2015. Construction loans decreased $6.9 million, to $14.8 million at December 31, 2015 from $21.7 million at December 31, 2014. Additionally, one-to-four family residential mortgage loans decreased $4.6 million, to $39.7 million at December 31, 2015 from $44.3 million at December 31, 2014, primarily due to repayments and refinances. We do not hold a significant amount of fixed rate one-to-four family residential mortgage loans in our portfolio in the current interest rate environment. In addition multifamily loans decreased $2.4 million, or 3.9%, to $58.8 million from $61.2, and home equity loans decreased $1.2 million to $5.5 million from $6.6 million. 48 Table Of Contents Securities held to maturity, which consists of one treasury bond at December 31, 2015, increased to $500,000 at December 31, 2015 from $0 at December 31, 2014. Other assets, consisting primarily of deferred federal taxes, increased $0.3 million, or 5.2%, to $5.2 million at December 31, 2015, from $4.9 million at December 31, 2014. Federal Home Loan Bank stock increased $200,000 to $2.7 million at December 31, 2015 from $2.5 million at December 31, 2014 due to the purchase of stock. Deposits increased $58.2 million, or 26.0%, to $281.7 million at December 31, 2015 from $223.5 million at December 31, 2014. Certificates of deposit increased $54.7 million, or 50.1%, to $163.8 million at December 31, 2015 from $109.1 million at December 31, 2014 to fund new loan growth and investments. Our core deposits (consisting of interest-bearing and noninterest-bearing checking accounts, money market accounts and savings accounts) increased $4.9 million, or 4.3%, to $120.5 million at December 31, 2015 from $115.6 million at December 31, 2014. Certificate of deposit growth in 2015 consists of both in-market and out-of-market deposits. Out-of-market deposits were primarily issued through two vehicles, a deposit listing service and brokered deposits. Deposit listing services are used by financial institutions to both issue and purchase certificate of deposits directly from other companies, primarily financial institutions. Financial institutions can also use brokers as a mechanism to raise funds. Total stockholders’ equity decreased $1.0 million, or 1.7%, to $60.5 million at December 31, 2015 from $61.5 million at December 31, 2014 primarily due to net income of $3.2 million less repurchases of our common stock totaling $2.8 million and a special dividend declared of $2.2 million. Comparison of Operating Results for the Years Ended December 31, 2015 and We recorded net income of $3.2 million for the year ended December 31, 2015, an increase of $0.5 million as compared to net income of $2.7 million ($2.2 million excluding a one-time, after-tax gain on branch sale) for the year ended December 31, 2014 primarily due to an increase in interest income from loans. Earnings per share, basic and diluted, for the year ended December 31, 2015 were $1.57 and $1.55, respectively. Interest and Dividend Income. Interest and dividend income increased $1.0 million, or 6.9%, to $15.6 million for the year ended December 31, 2015 from $14.6 million for the year ended December 31, 2014, as the average balance of interest-earning assets increased to $351.6 million in 2015 from $321.0 million in 2014 offset in part by a decrease in the average yield on interest-earning assets of 11 basis points to 4.44% during 2015 from 4.55% primarily due short term investments. The biggest component increase in average interest-earning assets was in other interest earning assets which increased $15.3 million, or 47.5%, to $47.6 million for the year ended December 31, 2015 from $32.3 million for the year ended December 31, 2014. The average yield on other interest-earning assets increased six basis points to 0.24% for the year ended December 31, 2015 from 0.19% for the year ended December 31, 2014. The average interest-earning deposits increased $9.7 million for the year ended December 31, 2015 from $0 for the year ended December 31, 2014. The average yield on interest-earning deposits was 0.53%. Total loans increased $15.3 million, or 5.4%, to $300.8 million for the year ended December 31, 2015 from $285.5 million for the year ended December 31, 2014. 49 Table Of Contents Interest income on loans increased $963,000, or 6.7%, to $15.4 million for 2015 from $14.4 million for 2014, as the average balance of loans increased to $300.8 million during 2015 from $285.5 million during 2014 and the average yield on net loans of increased six basis points to 5.11% for the year ended December 31, 2015 from 5.05% for the year ended December 31, 2014. Interest income on investment securities, other interest-earning assets and FHLB of Indianapolis stock, increased $46,000, or 23.2%, to $244,000 for the year ended December 31, 2015 from $198,000 for the year ended December 31, 2014. This includes interest income on interest-earning demand deposits, interest-earning time deposits and held-to-maturity securities. The increased interest income is primarily due an increase of 5 basis points in the average yield on other assets from 0.19% for the year ended December 31, 2014 to 0.24% for the year ended December 31, 2015. Interest Expense. Interest expense increased $307,000, or 9.8%, to $3.5 million for the year ended December 31, 2015 from $3.1 million for the year ended December 31, 2014, as the average rate we paid on these liabilities decreased 1 basis point to 1.18% from 1.19%, partially offset by the average balance of interest-bearing liabilities increasing $27.5 million, or 10.4%, to $292.2 million for 2015 from $264.7 million for 2014. Certificate of deposits had the largest increase in interest expense incurred of approximately $283,000 or 33.3%, to $117,000 for the year ended December 31, 2015 from $102,000 for the year ended December 31, 2014, as average balances increased by $14.6 million. The weighted average rate for certificate of deposits increased 14 basis points to 0.97% for 2015 from 0.83% for 2014. The average balance of our core deposits, consisting of checking accounts, money market accounts and savings accounts, increased $10.1 million, or 9.1%, to $121.4 million for the year ended December 31, 2015 from $111.3 million for the year ended December 31, 2014 and the interest on core deposits increased $61,000 to $318,000 for 2015 from $257,000 for 2014. The cost of these funds increased 3 basis points to 0.26% for the year ended December 31, 2015, from 0.23% for the year ended December 31, 2014. Net Interest Income. Net interest income increased $702,000, or 6.1%, to $12.2 million for the year ended December 31, 2015 from $11.5 million for the year ended December 31, 2014, as our net average interest-earning assets increased to $59.4 million from $56.3 million, our net interest rate spread decreased 9 basis points to 3.27% from 3.36%, and our net interest margin decreased 10 basis points to 3.39% from 3.49%. The decrease in our net interest rate spread and margin is due to an increase in the cost of interest-bearing deposits. Provision for Loan Losses. Based on our analysis of the factors described in “Critical Accounting Policies — Allowance for Loan Losses,” we recorded a provision for loan losses of $800,000 for the year ended December 31, 2015 and a provision for loan losses of $1.2 million for the year ended December 31, 2014. The factors used to evaluate the adequacy of the allowance and provision for loan losses of the loan portfolio include, but are not limited to, current economic conditions, our historical loss experience, the nature and volume of the loan portfolio, the financial strength of the borrower, and estimated value of any underlying collateral. The allowance for loan losses to total loans receivable increased to 3.0% at December 31, 2015 from 2.6% at December 31, 2014, which management believes is adequate. The increase in our allowance for loan losses was due in part to cover estimated credit losses related to growth in commercial mortgage loans and changes in our qualitative and environmental factors. The allowance for loan losses as a percentage of non-performing loans increased to 125.4% at December 31, 2015 from 86.0% at December 31, 2014, while our non-performing loans decreased by $1.8 million from December 31, 2014 to December 31, 2015 due to decreased non-accrual loans and TDRs. To the best of our knowledge, we have provided for all losses that are both incurred and reasonable to estimate at December 31, 2015 and 2014. 50 Table Of Contents Noninterest Income. Noninterest income decreased $500,000, or 27.3%, to $1.2 million for the year ended December 31, 2015 from $1.7 million for the year ended December 31, 2014. The decrease was due primarily to a decrease of $700,000 in gains on the sale of a branch, which was completed in the fourth quarter of 2014. This was offset in part by a $75,000 increase in gains on sale of loans due to increased mortgage activity; a $75,000 increase in loan fees earned due to increased loan activity; and a $50,000 increase in other income due to rental income of Wolverine Commercial Holdings LLC. Noninterest Expense. Noninterest expense decreased by $0.1 million to $7.9 million for the year ended December 31, 2015 from $8.0 million for the year ended December 31, 2014. There was a decrease of $96,000 in salaries and benefits due to a reassessment of staffing needs; a $93,000 decrease in professional and service fees primarily due to a reduction in accounting and audit expenses; and a $72,000 decrease in net occupancy and equipment expense due primarily to a branch closure in the fourth quarter of 2014. This was offset in part by a $263,000 increase in loan legal expenses from $59,000 at December 31, 2014 to $322,000 at December 31, 2015, due primarily to one substandard commercial loan relationship. Income Tax Expense. We recorded a $1.5 million income tax expense for the year ended December 31, 2015 compared to a $1.4 million income tax expense for 2014, reflecting income of $4.7 million before income tax expense during the year ended December 31, 2015 versus income of $4.1million before income tax expense during the year ended December 31, 2014. Our effective tax rate was 32.6% for the year ended December 31, 2015 compared to an effective tax rate of 34.7% for the year ended December 31, 2014. Asset Quality Other real estate owned totaled $130,000, or 0.03% of total assets, at December 31, 2015 as compared to $335,000, or 0.1% of total assets, at December 31, 2014. The largest relationship as of December 31, 2015 was $82,000 or 63.3% of other real estate owned, which consisted of land. Non-performing assets, which includes non-performing loans, other real estate owned and troubled debt restructurings, totaled $7.5 million, or 1.8% of total assets, at December 31, 2015 as compared to $9.4 million, or 2.7% of total assets, at December 31, 2014. The largest substandard relationship as of December 31, 2015 had a total balance of $3.7 million. Of the $19.7 million loans rated substandard, approximately $12.0 million are performing. 51 Table Of Contents Average Balances and Yields The following tables set forth average balance sheets, average yields and costs, and certain other information for the periods indicated. Tax-equivalent yield adjustments have not been made for tax-exempt securities. All average balances are based on month-end balances which management deems to be representative of operations. Non-accrual loans were included in the computation of average balances, but have been reflected in the table as loans carrying a zero yield. The yields set forth below include the effect of deferred fees, discounts and premiums that are amortized or accreted to interest income or expense. For the Years Ended December 31, Average Outstanding Balance Interest Yield/Rate Average Outstanding Balance Interest Yield/Rate Average Outstanding Balance Interest Yield/Rate (Dollars in thousands) Interest-earning assets: Total loans $ 300,758 $ 15,372 % $ 285,465 $ 14,409 % $ 249,229 $ 13,150 % Securities: U.S. Government and agency securities 1 25 1 6 FHLB Stock Interest bearing deposits 51 0 0 0 0 Other 65 61 Total interest-earning assets Non-interest-earning assets - - - Total assets $ 359,107 $ 15,616 $ 328,747 $ 14,607 $ 290,523 $ 13,402 Interest-bearing liabilities: Regular savings accounts $ 12,985 13 $ 12,828 14 $ 10,959 9 Checking accounts 10 13 21 Money market accounts Certificates of deposit Total interest-bearing deposits Federal Home Loan Bank advances Federal funds purchased - Total interest-bearing liabilities Non-interest-bearing liabilities - - - Total liabilities Equity - - - Total liabilities and equity $ 359,107 $ 3,451 $ 328,747 $ 3,144 $ 290,525 $ 3,190 Net interest income $ 12,165 $ 11,463 $ 10,212 Net interest rate spread ( 1) % % % Net interest-earning assets (2) $ 57,360 $ 56,279 $ 58,628 Net interest margin (3) % % % Average interest-earning assets to interest-bearing liabilities % % % Net interest rate spread represents the difference between the yield on average interest earning assets and the cost of average interest-bearing liabilities. Net interest earning assets represents total interest earning assets less total interest-bearing liabilities. Net interest margin represents net interest income divided by average total interest earning assets. 52 Table Of Contents Rate/Volume Analysis The following table presents the effects of changing rates and volumes on our net interest income for the fiscal years indicated. The rate column shows the effects attributable to changes in rate (changes in rate multiplied by prior volume). The volume column shows the effects attributable to changes in volume (changes in volume multiplied by prior rate). The net column represents the sum of the prior columns. For purposes of this table, changes attributable to both rate and volume, which cannot be segregated, have been allocated to the changes due to rate and the changes due to volume in proportion to the relationship of the absolute dollar amounts of change in each. Years Ended December 31, 2015 vs. 2014 Years Ended December 31, 2014 vs. 2013 Increase (Decrease) Due to Total Increase Increase (Decrease) Due to Total Increase Volume Rate (Decrease) Volume Rate (Decrease) (In thousands) Interest earning assets: Loans $ 780 $ 184 $ 964 $ 1,848 $ ) $ 1,259 Held to maturity securities 2 (2 ) - (6 ) 2 (4 ) Other 74 ) 45 8 ) ) Total interest earning assets 856 153 1,009 1,850 ) 1,205 Interest bearing liabilities: Regular savings accounts - (1 ) (1 ) 2 3 5 Checking accounts - (3 ) (3 ) 1 (8 ) (7 ) Money market accounts 36 28 64 36 ) 16 Certificates of deposit 132 153 285 315 ) 260 Total interest-bearing deposits 168 177 345 354 ) 274 Federal Home Loan Bank advances 106 ) ) ) 98 ) Total interest-bearing liabilities 274 33 307 ) 18 ) Change in net interest income $ 582 $ 120 $ 702 $ 1,914 $ ) $ 1,251 Management of Market Risk General . Because the majority of our assets and liabilities are sensitive to changes in interest rates, our most significant form of market risk is interest rate risk. We are vulnerable to an increase in interest rates to the extent that our interest bearing liabilities mature or reprice more quickly than our interest earning assets. As a result, a principal part of our business strategy is to manage interest rate risk and limit the exposure of our net interest income to changes in market interest rates. Accordingly, our Board of Directors has established an internal Asset/Liability Management Committee pursuant to our Interest Rate Risk Management Policy that is responsible for evaluating the interest rate risk inherent in our assets and liabilities, for determining the level of risk that is appropriate, given our business strategy, operating environment, capital, liquidity and performance objectives, and for managing this risk consistent with the guidelines approved by the Board of Directors. Our interest rate sensitivity is monitored through the use of an interest rate risk model that reports Economic Value of Equity (EVE) and Earnings-at-Risk (EaR). 53 Table Of Contents We have sought to manage our interest rate risk in order to control the exposure of our earnings and capital to changes in interest rates. As part of our ongoing asset-liability management, we currently use the following strategies to manage our interest rate risk: (i) sell the majority of our long-term, fixed-rate one-to-four family residential mortgage loans that we originate; (ii) lengthen the weighted average maturity of our liabilities through retail deposit pricing strategies; (iii) invest in shorter-term investment securities, interest earning time deposits, and overnight deposits; (iv) originate commercial mortgage loans, including multi-family loans and land loans, commercial loans and consumer loans, which tend to have shorter terms and higher interest rates than one-to-four family residential mortgage loans, and which generate customer relationships that can result in larger noninterest-bearing demand deposit accounts; and (v) maintain adequate levels of capital. Economic Value of Equity. Economic Value of Equity (EVE) report measures an institution’s interest rate risk by focusing on changes in its economic value of equity. EVE is an estimate of the economic net worth of an institution’s on- and off- balance sheet assets, and provides an indication of an institution’s ability to withstand loss. Unlike book capital, however, because EVE is a present value measure, changes in economic value caused by changes in interest rates are recognized immediately. The economic value is determined for the base case for a set of yield curve shock scenarios. These scenarios include rate shocks -100bpt to + 400bpt. The Banks’ model estimates the economic value of each type of asset, liability and off-balance-sheet contract under the assumption of instantaneous rate increases or decreases of 100 to 300 basis points in 100 basis point increments. An increase in interest rates from 3% to 4% would mean, for example, a 100 basis point increase in the “Change In Rates” column below. 54 Table Of Contents The table below sets forth, as of December 31, 2015, the calculation of the estimated changes in our economic value of equity that would result from the designated immediate changes in the yield curve. At December 31, 2015 EVE as a Percentage of Present Value of Assets Change in Estimated (Decrease) in EVE Increase Interest Rates (basis points) Estimated EVE Amount Percent EVE Ratio (Decrease) (basis points) (Dollars in thousands) +300 $ $ ) (0.41% ) % 10 +200 ) (0.03% ) % 13 +100 ) (0.02% ) % 14 0 – – % – -100 % % (4 ) Assumes an instantaneous uniform change in interest rates at all maturities. EVE is the discounted present value of expected cash flows from assets, liabilities and off-balance sheet contracts. Present value of assets represents the discounted present value of incoming cash flows on interest earning assets. EVE Ratio represents EVE divided by the present value of assets. The table above indicates that at December 31, 2015, in the event of a 200 basis point increase in interest rates, we would experience a 0.03% decrease in economic value of equity. In the event of a 100 basis point decrease in interest rates, we would experience a 0.83% increase in our economic value of equity. Certain shortcomings are inherent in the methodologies used in determining interest rate risk through changes in economic value of equity. Modeling changes in economic value of equity require making certain assumptions that may or may not reflect the manner in which actual yields and costs respond to changes in market interest rates. In this regard, the economic value of equity tables presented assume that the composition of our interest-sensitive assets and liabilities existing at the beginning of a period remains constant over the period being measured and assume that a particular change in interest rates is reflected uniformly across the yield curve regardless of the duration or repricing of specific assets and liabilities. Accordingly, although the economic value of equity tables provide an indication of our interest rate risk exposure at a particular point in time, such measurements are not intended to and do not provide a precise forecast of the effect of changes in market interest rates on our net interest income and will differ from actual results. Earnings-at-Risk. The Earnings-at-Risk (EaR) report provides monthly projections of the Net Income and Net Interest Income over 24 months under a set of interest rate scenarios. Depending on the repricing of the funding and investment, the net income may have significant variations over time and over the scenarios. Therefore, this report provides valuable information in identifying any risk in future earnings. The maximum loss in earnings compared with the base case is called the Earnings-at-Risk. 55 Table Of Contents Liquidity and Capital Resources Liquidity is the ability to meet current and future financial obligations of a short-term nature. Our primary sources of funds consist of deposit inflows, loan sales and repayments, retail CDs and money markets with larger customers (i.e. municipalities, colleges and universities, nonprofits, medium businesses, etc.), and maturities of securities. While maturities and scheduled amortization of loans and securities are predictable sources of funds, deposit flows and mortgage prepayments are greatly influenced by general interest rates, economic conditions and competition. Our Asset/Liability Management Committee is responsible for establishing and monitoring our liquidity targets and strategies in order to ensure that sufficient liquidity exists for meeting the borrowing needs and deposit withdrawals of our customers as well as unanticipated contingencies. For the year ended December 31, 2015, our liquidity ratio averaged 10.4% of our total assets. We believe that we have enough sources of liquidity to satisfy our short- and long-term liquidity needs as of December 31, 2015. We regularly monitor and adjust our investments in liquid assets based upon our assessment of: (i) expected loan demand; (ii) expected deposit flows; (iii) yields available on interest earning deposits and securities; and (iv) the objectives of our asset/liability management program. Excess liquid assets are invested generally in interest earning deposits and short- and medium-term securities. Our most liquid assets are cash and cash equivalents. The levels of these assets are affected by our operating, financing, lending and investing activities during any given period. At December 31, 2015, cash and cash equivalents totaled $52.9 million. Our cash flows are derived from operating activities, investing activities and financing activities as reported in our Statements of Cash Flows included in our financial statements. At December 31, 2015, we had $7.1 million in loan commitments outstanding plus $6.8 million in unused lines of credit to borrowers and $0.9 million in standby letters of credit. Depending on market conditions, we may be required to pay higher rates on certificates of deposits or other borrowings than we currently pay on the certificates of deposit due on or before December 31, 2016 in order to retain the deposits. Moreover, it is our intention as we continue to grow our commercial real estate loan portfolio, to emphasize lower cost deposit relationships with these commercial customers and thereby replace higher cost certificates with lower cost deposits. We have the ability to attract and retain deposits by adjusting the interest rates offered. Our primary investing activity is originating loans. During the years ended December 31, 2015 and 2014, we originated $97.3 million and $153.9 million of loans, respectively. Financing activities consist primarily of activity in deposit accounts and Federal Home Loan Bank advances. We had a net increase in total deposits of $58.2 million for the year ended December 31, 2015. Deposit flows are affected by the overall level of interest rates, the interest rates and products offered by us and our local competitors, and by other factors. Liquidity management is both a daily and long-term function of business management. If we require funds beyond our ability to generate them internally, borrowing agreements exist with the Federal Home Loan Bank of Indianapolis, which provides an additional source of funds. Federal Home Loan Bank advances were $47.0 million at December 31, 2015 and $50.0 million December 31, 2014. Federal Home Loan Bank advances have been used primarily to fund loan demand. At December 31, 2015, we had the ability to borrow up to an additional $40.8 million from the Federal Home Loan Bank of Indianapolis and had Federal Funds purchase limits of $28.0 million with four correspondent banks, of which we had $24 million in Federal Funds purchased as of December 31, 2015. 56 Table Of Contents Wolverine Bank is subject to various regulatory capital requirements, including a risk-based capital measure. The risk-based capital guidelines include both a definition of capital and a framework for calculating risk-weighted assets by assigning balance sheet assets and off-balance sheet items to broad risk categories. At December 31, 2015, Wolverine Bank exceeded all regulatory capital requirements. Wolverine Bank is considered “well capitalized” under regulatory guidelines. See “Supervision and Regulation – Federal Banking Regulation – Capital Requirements” and Note 9 – Regulatory Matters of the notes to the financial statements included in this Annual Report on Form 10-K. Off-Balance Sheet Arrangements and Aggregate Contractual Obligations Commitments. As a financial services provider, we routinely are a party to various financial instruments with off-balance-sheet risks, such as commitments to extend credit and unused lines of credit. While these contractual obligations represent our future cash requirements, a significant portion of commitments to extend credit may expire without being drawn upon. Such commitments are subject to the same credit policies and approval process accorded to loans we make. For additional information, see Note 12 – Commitments and Contingent Liabilities of the notes to the financial statements included in this Annual Report on Form 10-K. Contractual Obligations. In the ordinary course of our operations, we enter into certain contractual obligations. Such obligations include data processing services, operating leases for premises and equipment, agreements with respect to borrowed funds and deposit liabilities. Impact of Inflation and Changing Prices Our financial statements and related notes have been prepared in accordance with U.S. GAAP. U.S. GAAP generally requires the measurement of financial position and operating results in terms of historical dollars without consideration of changes in the relative purchasing power of money over time due to inflation. The impact of inflation is reflected in the increased cost of our operations. Unlike industrial companies, our assets and liabilities are primarily monetary in nature. As a result, changes in market interest rates have a greater impact on performance than the effects of inflation. ITEM 7A.Quantitative and Qualitative Disclosures about Market Risk Not required for smaller reporting companies. ITEM 8.Financial Statements and Supplementary Data The Company’s Consolidated Financial Statements are presented in this Annual Report on Form 10-K beginning at page F-1. ITEM 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None. 57 Table Of Contents ITEM 9A.Controls and Procedures (a)An evaluation was performed under the supervision and with the participation of the Company’s management, including the President and Chief Executive Officer and the Chief Operating Officer and Treasurer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Rule 13a-15(e) promulgated under the Securities and Exchange Act of 1934, as amended) as of December 31, 2015. Based on that evaluation, the Company’s management, including the President and Chief Executive Officer and the Chief Operating Officer and Treasurer, concluded that the Company’s disclosure controls and procedures were effective. During the quarter ended December 31, 2015, there have been no changes in the Company’s internal control over financial reporting that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. (b)Management’s annual report on internal control over financial reporting. Management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting. The Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America. The Company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States of America, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management, including the principal executive officer and principal financial officer, assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2015, based on the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) in “Internal Control-Integrated Framework (2013).”Based on such assessment, management believes that, as of December 31, 2015, the Company’s internal control over financial reporting is effective, based on those criteria. This annual report does not include an attestation report of the Company’s independent registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s independent registered public accounting firm pursuant to provisions of the Dodd-Frank Act that permit the Company to provide only management’s report in this annual report. ITEM 9B.Other Information None. 58 Table Of Contents PART III ITEM 10.Directors, Executive Officers and Corporate Governance Wolverine Bancorp, Inc. has adopted a Code of Ethics that applies to Wolverine Bancorp, Inc.’s principal executive officer, principal financial officer and all other employees and directors. The Code of Ethics is available on our website at www.wolverinebank.com . Information concerning directors and executive officers of Wolverine Bancorp, Inc. is incorporated herein by reference from the Proxy Statement, specifically the section captioned “Proposal I—Election of Directors.” ITEM 11.Executive Compensation Information concerning executive compensation is incorporated herein by reference from the Proxy Statement, specifically the section captioned “Executive Compensation.” ITEM 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Information concerning security ownership of certain owners and management is incorporated herein by reference from the Proxy Statement, specifically the section captioned “Voting Securities and Principal Holder Thereof.” ITEM 13.Certain Relationships and Related Transactions and Director Independence Information concerning relationships, transactions and director independence is incorporated herein by reference from the Proxy Statement, specifically the section captioned “Transactions with Certain Related Persons” and “Board Independence.” ITEM 14.Principal Accountant Fees and Services Information concerning principal accountant fees and services is incorporated herein by reference from the Proxy Statement, specifically the section captioned “Proposal II-Ratification of Appointment of Auditor.” 59 Table Of Contents PART IV ITEM 15.Exhibits and Financial Statement Schedules (a)(1) Financial Statements The documents filed as a part of this Form 10-K are: (A) Report of Independent Registered Public Accounting Firm; (B) Consolidated Balance Sheets - December 31, 2015 and 2014; (C) Consolidated Statements of Income for the years ended December 31, 2015 and 2014; (D) Consolidated Statements of Changes in Stockholders’ Equity for the years ended December 31, 2015 and 2014; (E) Consolidated Statements of Cash Flows for the years ended December 31, 2015 and 2014; and (F) Notes to Consolidated Financial Statements. (a)(2) Financial Statement Schedules All financial statement schedules have been omitted as the required information is inapplicable or has been included in the Notes to Consolidated Financial Statements. (a)(3) Exhibits Articles of Incorporation of Wolverine Bancorp, Inc.* Bylaws of Wolverine Bancorp, Inc.* 4 Form of Common Stock Certificate of Wolverine Bancorp, Inc.* Employment Agreement of David H. Dunn** Employment Agreement of Rick A. Rosinski** 2002 Long Term Incentive Plan, as amended* 2006 Long Term Incentive Plan, as amended for Dunn* 2006 Long Term Incentive Plan, as amended for Rosinski* 21 Subsidiaries 23 Consent of Independent Auditor Certification required pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification required pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Incorporated by reference to the Registration Statement on Form S-1 (file no. 333-169432), initially filed September 16, 2010. ** Incorporated by reference to the current Report on Form 8-K (file no. 001-35034) filed on July 8, 2011. 60 Table Of Contents Wolverine Bancorp, Inc. Report of Independent Registered Public Accounting Firm and Consolidated Financial Statements December 31, 2015 and 2014 61 Table Of Contents Wolverine Bancorp, Inc. December 31, 2015 and 2014 Contents Report of Independent Registered Public Accounting Firm F-1 Consolidated Financial Statements Balance Sheets F-2 Statements of Income and Comprehensive Income F-3 Statements of Changes in Stockholders’ Equity F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 62 Table Of Contents Report of Independent Registered Public Accounting Firm Audit Committee, Board of Directors and Stockholders Wolverine Bancorp, Inc.
